 



EXHIBIT 10.13

CRESTPOINTE CORPORATE CENTER
STANDARD OFFICE LEASE AGREEMENT

     THIS LEASE is made and entered into this 23rd day of February, 2005, by and
between CRESTPOINTE III, LLC, a Maryland limited liability company (“Landlord”)
and COSTAR REALTY INFORMATION, INC., a Delaware corporation (“Tenant”).

     In consideration of the rents hereinafter reserved and the agreements
hereinafter set forth, Landlord and Tenant mutually agree as follows:

     1. SUMMARY OF TERMS. The following is a summary of the terms of this Lease.
The terms used herein shall have the meanings as set forth in greater detail in
the Sections, subsections, paragraphs and Schedules of this Lease that follow,
and shall be governed by, and subject to, such provisions.



  1.1.   Advance Rent: One month’s Basic Rent.     1.2.   Basic Rent:        
Rental Year 1 — $22.75 per square foot of Rental Area.         Rental Year 2 —
$23.43 per square foot of Rental Area         Rental Year 3 — $24.14 per square
foot of Rental Area         Rental Year 4 — $24.86 per square foot of Rental
Area         Rental Year 5 — $25.61 per square foot of Rental Area        
Rental Year 6 — $26.37 per square foot of Rental Area         Rental Year 7 —
$27.16 per square foot of Rental Area         Rental Year 8 — $27.98 per square
foot of Rental Area     1.3.   Basic Rent Adjustment: N/A.     1.4.   Brokers:
Colliers Pinkard and Lincoln Property Company     1.5.   Building: The building
known and designated as Crestpointe Corporate Center, 7120 Samuel Morse Drive,
Columbia Gateway, Columbia, Maryland 21046, a three story building having
approximately 100,113 square feet of Class A office space, of which the Premises
form a part.     1.6.   Commencement Date: The date established pursuant to
Section 4.     1.7.   Land: The parcel of land containing 19.6 acres, more or
less, and being particularly shown and designated as Parcel Q-4 on a Plat
entitled “COLUMBIA GATEWAY PARCELS Q-3 & Q-4 , A RESUBDIVISION OF COLUMBIA
GATEWAY, PARCEL Q-1, AS SHOWN ON PLAT NO. 13667”, which plat is recorded among
the Land Records of Howard County in Plat No. 14343, containing the Building and
all other buildings or other improvements thereon.     1.8.   Notice Addresses:

     
Landlord/
   
Rent Payment:
  c/o Abrams Development Group, Inc., Suite 230, 5850 Waterloo Road, Columbia,
Maryland 21045, Telecopier no.: (410) 461-5709
 
   
Tenant:
  care of the Premises,

 



--------------------------------------------------------------------------------



 



     

  with copies to:
 
   

  Costar Realty Information, Inc.

  2 Bethesda Metro Center

  10th Floor

  Bethesda, Maryland 20814-5388

  Attention: Director of Facilities and Administration

  Attention: General Counsel



  1.9.   Operating Hours: 8:00 a.m. to 6:00 p.m. Monday through Friday and 8:00
a.m. to 1:00 p.m. on Saturday.     1.10.   Premises: An agreed upon 33,371
rentable square feet of Rental Area located on the third floor of the Building
as shown outlined on SCHEDULE A.     1.11.   Proportionate Share: The Rental
Area of the Premises expressed as a fraction of all the Rentable Area within the
Land, the term “Rentable Area” being defined to mean the aggregate rentable area
of the Building and all other buildings located from time to time on the Land.  
  1.12.   Rental Year: Generally, a period of twelve (12) consecutive full
calendar months except that (i) the first Rental Year shall begin on the
Commencement Date and it shall end on the last day of the twelfth full calendar
month thereafter; (ii) each succeeding Rental Year shall commence upon the
anniversary date of the first Rental Year and shall consist of twelve (12)
consecutive full calendar months and (iii) if the Term is not equally divisible
into twelve-month segments, then the last Rental Year shall consist of the
number of full calendar months, less than twelve, remaining in the Term after
accounting for the first Rental Year and all previous twelve-month Rental Years.
    1.13.   Security Deposit: One month’s Basic Rent.     1.14.   Term:
Ninety-nine (99) month(s), plus the part of a month mentioned in Subsection 4.1,
commencing and ending as provided in Subsection 4.1. of this Lease.     1.15.  
Base Operating Costs: Operating Costs for the Operating Year which commenced or
which commences January 1, 2005 “grossed up” to reflect 95% of occupancy of the
Building.     1.16.   Base Taxes: The Taxes assessed in the Tax Year which is
the later of (a) the Tax Year which commences July 1, 2005, or (b) the first Tax
Year in which the Building is fully assessed. Base Taxes shall not be reduced by
the amount of a tax credit or tax abatement received by Landlord from Howard
County, Maryland, and or the State of Maryland as a result of the execution of
this Lease.     1.17.   Center: That certain office development which is owned
and held for development by Landlord known as the Crestpointe Corporate Center,
Phase III and which is located on the Land.     1.18.   Rent Commencement Date:
That date which is ninety (90) days after the Commencement Date. Tenant shall
receive a credit against its Rent obligation for such ninety (90) day period.

     2. SCHEDULES AND DEFINITIONS.

          2.1. Schedules. The following schedules and exhibits are attached to
this Lease; such schedules and exhibits, as well as all drawings and documents
referenced thereon, shall be deemed to be a part of this Lease.

         
SCHEDULE A
  -   Floor Plan(s) of Premises
SCHEDULE B
  -   Plans and Specifications
SCHEDULE C
  -   Rules and Regulations

2



--------------------------------------------------------------------------------



 



         
SCHEDULE D
  -   Estoppel Certificate
SCHEDULE E
  -   Tenant Upgrades
SCHEDULE F
  -   Termination Payment
SCHEDULE G
  -   Cleaning Specifications
SCHEDULE H
  -   Overflow Parking
SCHEDULE I
  -   Signage Specifications

          2.2. Definitions. For purposes of this Lease, the following terms
shall have the respective meanings as set forth in the following Section,
subsection and Schedule references:

          Term   Section
Additional Rent
    6.3  
Alterations
    12.1  
Base Current
    9.8  
Base Operating Cost
    1.15  
Casualty
    16.1  
Commencement Date
    4.1  
Common Facilities
    8.1  
Estimated Operating Cost Statement
    7.2  
Estimated Tax Statement
    7.3  
Event of Default
    18.1  
Final Plans and Specifications
    5.1  
Increased Operating Costs
    7.2  
Increased Taxes
    7.3  
Mortgagees
    26  
Mortgages
    26  
Operating Costs
    7.1  
Operating Cost Adjustment Statement
    7.2  
Operating Year
    7.1  
Property
    7.1  
Rent
    6.6  
Rentable Area
    1.11  
Rental Area
    3  
Rental Year
    1.12  
Taxes
    7.1  
Tax Year
    7.1  
Tax Adjustment Statement
    7.3  
Tenant Improvements
    5.1  
Tenant’s Personal Property
    12.3  
Termination Date
    4.1  
Transfer
    13.1  
Unavoidable Delays
    4.1  

     3. LEASE OF PREMISES. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Premises, together with the right to use, in common
with others, the “Common Facilities,” as defined in Section 8.1 of this Lease,
all for the Term as set forth in Section 4. The Premises has the agreed Rental
Area as set forth in Section 1.10 and shall not be subject to measurement
hereunder. The Premises are shown on the Plan attached hereto as SCHEDULE A.

     4. TERM AND COMMENCEMENT OF TERM.

          4.1. Term. The Term of this Lease shall commence upon the date
specified in Section 1.6, but if no date is specified, then upon the date (the
“Commencement Date”) which is the earlier to occur of (i) the date on which
Tenant occupies or uses the Premises to conduct business, or (ii) that date
which is four (4) weeks after Landlord gives written notice to Tenant certifying
that the Premises are Ready for Occupancy. Landlord anticipates that the
Premises will be Ready for Occupancy on or before May 1, 2005. The four
(4) weeks’ notice pursuant to subsection (ii) above, shall allow Tenant to
utilize such four (4) weeks to install its furniture, data and
telecommunications on a Rent-free basis, but subject to all other terms and
conditions of this Lease respecting Tenant’s use and occupancy of the Premises.
The Term shall be for the number of months set forth in Section 1.14, plus the
fractional part of the month, if any, from the Commencement Date through the
last day of the calendar month immediately prior to the first full calendar
month of the Term. The Term shall end at midnight on the last day of the Term
(the “Termination Date”), unless earlier terminated pursuant to any other
provision of this Lease or pursuant to law. At Landlord’s request, Tenant shall
promptly enter into one or more supplementary written agreements, in such form
as Landlord shall reasonably prescribe, specifying the Commencement Date and the
Termination Date. Notwithstanding the foregoing, if for any reason the
Commencement Date of the Term of this Lease shall not have occurred by that date
which is six (6) months after the date that Landlord has obtained the building
permit for the installation of the Tenant Improvements (as hereinafter defined)
(subject to extension for delays caused by Tenant) then, Tenant shall have the
right for a period of thirty (30) days (but in no event after the Premises are
Ready for Occupancy) after the end of the foregoing six (6) month period, to
terminate this Lease upon written notice to Landlord, in which event this Lease
shall be canceled, and neither party shall have any further liability arising
hereunder, except that Landlord shall return any Advance Rent or Security
Deposit paid by Tenant. Landlord shall use its best efforts (exclusive of the
payment of monetary consideration) to obtain the

3



--------------------------------------------------------------------------------



 



building permit after the Final Plans and Specifications (as hereinafter
defined) have been approved. Notwithstanding the foregoing, if for any reason
the Commencement Date of the Term of this Lease shall not have occurred within
eighteen (18) months from the date of this Lease for any reason, then, unless
the parties shall otherwise agree, this Lease shall be canceled, and neither
party shall have any further liability arising hereunder, except that Landlord
shall return any Advance Rent or Security Deposit paid by Tenant. “Unavoidable
Delays” shall mean delays caused by acts of God, strikes, civil commotion, riot,
war, governmental regulations, adverse weather conditions or any other
circumstances beyond the reasonable control of Landlord. The Commencement Date
may be extended, at Landlord’s election, for the period of any delay
attributable to Unavoidable Delays.

          4.2. Ready for Occupancy. For purposes of this Lease, the Premises
shall be deemed conclusively to be ready for occupancy (“Ready for Occupancy”)
upon the completion of the following conditions: (i) Landlord has substantially
completed its work on the Tenant Improvements (subject to the completion of
so-called “punch-list items”), so that they are ready for Tenant to occupy the
same, or to commence the installation of Tenant’s Personal Property therein, and
(ii) Landlord shall have received any governmental approvals which are necessary
in order for Tenant to occupy the Premises, unless Tenant’s acts or omissions
have caused such approvals to be denied, in which case Tenant shall be deemed to
have waived this condition (ii).

     5. CONSTRUCTION AND COMPLETION OF PREMISES.

          5.1. Landlord’s Obligations. Landlord shall, at its cost and expense
(subject to the terms of the immediately succeeding sentence), construct
Tenant’s leasehold improvements within the Premises for Tenant’s use and
occupancy in accordance with plans and specifications mutually approved by
Landlord and Tenant (the “Final Plans and Specifications”) attached as SCHEDULE
B to this Lease (the “Tenant Improvements”). Notwithstanding the foregoing,
those improvements itemized on SCHEDULE E to this Lease shall be completed by
Landlord as part of the Tenant Improvements, but shall be at the sole cost and
expense of Tenant (the “Tenant Upgrades”). Any improvements to the Premises in
excess of the Tenant Improvements shall be at the sole cost and expense of
Tenant. Landlord shall provide Tenant with a test-fit allowance in an amount
equal to ten cents ($0.10) per square foot of Rental Area. The cost of the
Tenant Upgrades and any improvements to the Premises in excess of the Tenant
Improvements shall be payable by Tenant as follows: (i) 50% of the cost thereof
upon execution of this Lease, and (ii) the balance on or before the Commencement
Date.

          5.2. Intentionally Omitted.

          5.3. Acceptance of Premises. Under no circumstances shall Landlord be
liable to Tenant for damages for any delay in commencing or completing
construction of the Premises or for a total failure to complete or deliver the
same. Except for those punch-list items scheduled by Landlord and Tenant prior
to the Commencement Date of this Lease, Tenant’s occupancy of the Premises shall
be deemed to constitute acceptance of same and acknowledgment by Tenant that
Landlord has fully complied with its obligations hereunder to construct and
deliver to Tenant the Premises in accordance with the Final Plans and
Specifications. Landlord shall have thirty (30) days to correct all punchlist
items and shall have the right to enter the Premises to complete or repair any
such unfinished items. Such entry by Landlord, its agents, servants, employees
or contractors for such purpose shall not constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of rent or relieve Tenant of any of its obligations under this Lease, or impose
any liability upon Landlord or its agents, servants, employees or contractors.

     6. RENT.

          6.1. Basic Rent. Tenant shall pay to Landlord during the Term of this
Lease the Basic Rent, payable in advance in equal Monthly Installments of Basic
Rent, without notice, demand, abatement, deduction or set-off, except as may be
otherwise be expressly set forth in this Lease, on the first day of each and
every calendar month from and after the Rent Commencement Date during the Term
of this Lease; provided, however, that if the Term of this Lease shall commence
on a day other than the first day of a month, the first payment shall include
any prorated Basic Rent for the period from the Rent Commencement Date to the
first day of the first full calendar month thereafter. Tenant shall pay to
Landlord concurrently with the signing of this Lease the Advance Rent. Rent (as
defined in Section 6.6) shall be paid to the Landlord or to the duly authorized
agent of Landlord, at its principal offices during business hours.

          6.2. Basic Rent Adjustment. Intentionally omitted.

4



--------------------------------------------------------------------------------



 



          6.3. Additional Rent. Tenant shall pay to Landlord all other sums of
money as shall become due from and payable by Tenant hereunder as additional
rent (“Additional Rent”), including, but not limited to, the payment of
“Tenant’s Proportionate Share of Increased Operating Costs” as defined in
Section 7.2 hereof, and “Tenant’s Proportionate Share of Increased Taxes” as
defined in Section 7.3 hereof, such Additional Rent to be paid in the manner set
forth herein.

          6.4. Security Deposit. Tenant, contemporaneously with the execution of
this Lease, has deposited with Landlord the Security Deposit, the receipt of
which is hereby acknowledged by Landlord. Landlord shall have the right, but not
the obligation, at any time to apply the Security Deposit to cure any breach by
Tenant under this Lease after notice to Tenant, and in that event, Tenant shall
pay Landlord any amount necessary to restore the Security Deposit to its
original level within ten (10) days of any such application. To the extent
permitted by law, Landlord shall be entitled to the full use of the Security
Deposit and shall not be required either to keep the Security Deposit in a
separate account or to pay interest on account thereof. The Security Deposit, or
so much thereof as remains after application by Landlord as permitted by this
Lease, shall be returned to Tenant within thirty (30) days following the later
to occur of (a) the date of the expiration or earlier termination of this Lease,
and (b) the date upon which Tenant has performed all of the obligations imposed
upon Tenant pursuant to this Lease.

          6.5. Late Charge. All sums payable as Basic Rent or Additional Rent
shall be paid by Tenant to Landlord’s Rental Payment Address, or at such other
address as Landlord may from time to time designate by Notice given to Tenant
care of Tenant’s Notice Address. If any check tendered by Tenant in payment of
Rent is dishonored upon presentment for payment, then Landlord, in addition to
all other rights and remedies contained in this Lease, may assess a dishonor
charge of Fifty Dollars ($50.00); and Landlord shall thereafter have the right
to insist that all of Tenant’s further payments be made by certified check. If
Tenant fails to pay any Basic Rent or any Additional Rent within ten (10) days
of the time it is due and payable (including deemed failure to pay due to
dishonor of Tenant’s check upon presentation for payment), then Landlord, in
addition to all other rights and remedies contained in this Lease, may assess a
one-time per late payment late charge against Tenant in the amount of Five
Hundred Dollars ($500.00). Additionally, if Tenant fails to pay any Basic Rent
or any Additional Rent when due and payable, then such unpaid amounts shall bear
interest from the due date thereof to the date of payment at a rate of twelve
percent (12%) per annum (the “Default Rate”). This late charge is not a penalty;
it has been agreed to by Landlord and Tenant as necessary to compensate Landlord
for the Landlord’s additional costs incurred in connection with late payment of
Rent. Tenant shall further be responsible for the payment of any reasonable
legal expense and management fees incurred by Landlord in collecting any
delinquent Rent due hereunder.

          6.6. Rent. All amounts payable by Tenant to or on behalf of Landlord
under this Lease, whether or not expressly denominated as Basic Rent or
Additional Rent, and including any and all advances, charges, costs or fees
incurred by Landlord in collecting any sums due from Tenant hereunder, or
otherwise in preserving the rights of Landlord hereunder or in enforcing the
rights and obligations of Landlord and Tenant hereunder, (and specifically
including legal expenses and management fees incurred by Landlord hereunder)
shall constitute and shall be referred to as “Rent” for the purposes of this
Lease as well as Section 502(b)(6) of the Bankruptcy Code, 11 U.S.C. Sec.
502(b)(6).

     7. TAX AND OPERATING COST ESCALATION.

          7.1. Definitions. For purposes of this Lease, the following
definitions shall apply:

               7.1.1. “Operating Year” shall mean each successive calendar year
or part thereof during the Term of this Lease or any renewal thereof, or, at the
option of Landlord, each successive fiscal year of Landlord or part thereof,
during the Term of this Lease or any renewal thereof.

               7.1.2. “Property” shall mean the Building, the Land, the Common
Facilities, and all fixtures and other improvements in or upon the Land,
including, without limitation, the sidewalks, gardens, lawns, parking areas and
loading areas, and also including such additional facilities in subsequent years
as may be determined by Landlord to be reasonably necessary or desirable for the
management, maintenance or operation of the Building.

               7.1.3. “Operating Costs” shall mean all expenses and costs of
every kind and nature which Landlord shall pay or become obligated to pay
because of or in connection with owning, operating, managing, painting, repair-

5



--------------------------------------------------------------------------------



 



ing, insuring and cleaning the Property, “grossed up” to reflect 95% of
occupancy of the Building, including, but not limited to, the following:

                    a. cost of all supplies and materials used, and labor
charges incurred, in the operation, maintenance, decoration, repairing and
cleaning of the Property;

                    b. cost of all equipment purchased or rented which is
utilized in the performance of Landlord’s obligations hereunder, and the cost of
maintenance and operation of any such equipment, including janitorial service
for all floor area leased to tenants;

                    c. cost of all maintenance and service agreements for the
Property and the equipment therein, including, without limitation, alarm
service, security service, window cleaning and elevator maintenance;

                    d. accounting costs, including the cost of audits by
certified public accountants, legal and engineering fees and expenses incurred
in connection with the operation and management of the Property;

                    e. wages, salaries and related expenses of all on-site
agents or employees engaged in the operation, maintenance, security and
management of the Property;

                    f. cost of all insurance coverage for the Property from time
to time maintained by Landlord, including, but not limited to, the costs of
premiums for insurance with respect to personal injury, death, property damage,
business interruption, rental income and workmen’s compensation insurance
covering personnel;

                    g. cost of repairs, replacements and general maintenance to
the Property, structural or non-structural, including without limitation, the
mechanical, electrical and heating, ventilating and air-conditioning equipment
and/or systems (excluding repairs and general maintenance paid by proceeds of
insurance or by tenants or other third parties, and alterations attributable
solely to tenants and costs of replacements and repairs which are capital in
nature under generally accepted accounting principles, consistently applied);

                    h. any and all Common Facilities maintenance, repair or
redecoration (including repainting) and exterior and interior landscaping;

                    i. cost of removal of trash, rubbish, garbage and other
refuse from the Property as well as removal of ice and snow from the sidewalks
on or adjacent to the Property;

                    j. all charges for electricity (except as otherwise
specifically paid for by individual tenants) and gas, water, sewerage service,
heating, ventilation and air-conditioning and other utilities furnished to the
Property;

                    k. amortization of capital improvements made to the Building
after the year in which the Building is substantially completed, which
improvements were undertaken with a reasonable expectation that they would
result in a more efficient operation of the Building or are made to the Building
by Landlord after the Commencement Date pursuant to any governmental law,
regulation or action not applicable to the Building when its construction
commenced; provided that the cost of each such capital improvement, together
with any financing charges incurred in connection therewith, shall be amortized
over the useful life thereof and only that portion attributable to each
Operating Year shall be included herein for such Operating Year;

                    l. any management fee paid in connection with the operation
and management of the Property, but not in excess of the lesser of (i) 4% of
gross revenues from operations of the Property in any Operating Year, or (ii) a
fair market management fee, provided, however notwithstanding the foregoing, in
no event shall the management fee be less than 3% of gross revenues from
operations of the Property in any Operating Year in which the existing Landlord
as of the date of this Lease is the owner of the Building; and

                    m. every other cost and expense which would be considered as
an expense of maintaining, operating, insuring, managing and/or repairing the
Property; provided, however, that the term “Operating Costs” shall not include:

6



--------------------------------------------------------------------------------



 



                         i. Taxes;

                         ii. specific costs which are allocated or separately
billed to and paid by specific tenants;

                         iii. payments of principal and interest on any
Mortgages;

                         iv. leasing commissions or brokerage fees;

                         v. costs associated with preparing, improving or
altering space for any leasing or re-leasing of any space within the Building;

                         vi. interest or penalties arising by reason of
Landlord’s failure to timely pay any Operating Costs or Taxes;

                         vii. depreciation of the building or any equipment,
machinery, fixtures or improvements therein;

                         viii. ground rents;

                         ix. capital improvements, except as otherwise provided
in Section 7.1.3 above;

                         x. advertising for vacant space;

                         xi. executive salaries of Landlord;

                         xii. legal fees and expenses for leasing vacant space
in the Building, enforcing Landlord’s rights under occupancy leases with tenants
of the Property;

                         xiii. utilities and other similar expenses incurred
directly by or on behalf of retail tenants in the Building

                         xiv. any costs, fines or penalties incurred due to the
violation by Landlord of any governmental rule or authority;

                         xv. any other expense for which Landlord actually
receives reimbursement from insurance, condemnation awards, other tenants or any
other source;

                         xvi. costs of repairs, restoration, replacements or
other work occasioned by fire, windstorm or other casualty and the amount of any
non-commercially reasonable insurance deductible;

                         xvii. costs of repairs, restoration, replacements or
other work occasioned by the exercise by governmental authorities of the right
of eminent domain (whether such taking be total or partial);

                         xviii. costs incurred in connection with negotiations
or disputes with tenants, other occupants, or prospective tenants, or costs and
expenses incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

                         xix. allowances, concessions, permits, licenses,
inspections, and other costs and expenses incurred in completing, fixturing,
furnishing, renovating or otherwise improving, decorating or redecorating space
for tenants (including Tenant), prospective tenants or other occupants or
prospective occupants of the Building, or vacant leasable space in the Building,
or constructing or finishing demising walls and public corridors with respect to
any such space;

7



--------------------------------------------------------------------------------



 



                         xx. costs incurred in connection with the original
construction of the Building;

                         xxi. Hazardous Materials remediation costs for which
Landlord is responsible under this Lease;

                         xxii. costs of repairing, replacing or otherwise
correcting defects (including latent defects) in or inadequacies of (but not the
costs of ordinary and customary repair for normal wear and tear) the initial
design or construction of the Building or the costs of repairing, replacing or
correcting defects in the initial design or construction of any tenant
improvements;

                         xxiii. costs incurred in connection with the sale,
financing, refinancing, mortgaging, selling or change of ownership of the
Building;

                         xxiv. costs incurred by Landlord which are associated
with the operation of the business of the legal entity which constitutes
Landlord as the same is separate and apart from the cost of the operation of the
Property, including legal entity formation and legal entity accounting
(including the incremental accounting fees relating to the operation of the
Building to the extent incurred separately in reporting operating results to the
Building’s owners or lenders);

                         xxv. general overhead and general administrative
expenses and accounting, record-keeping and clerical support of Landlord or the
management agent;

                         xxvi. the rent or rental-related expenses (such as
expense reimbursements similar to the Additional Rent Tenant pays for Operating
Expenses and Real Estate Taxes) for Landlord’s on-site or off-site leasing
office or other employee office space or for any space in the Building set aside
for storage facilities, or other facilities provided for the benefit of tenants;

                         xxvii. costs incurred to correct violations as of Lease
Commencement Date by Landlord of any law, rule, order or regulation which was
then in effect;

                         xxviii. services provided and costs incurred in
connection with the operation of retail or other ancillary operations owned,
operated or subsidized by Landlord;

                         xxix. costs for sculpture, paintings or other objects
of art;

                         xxx. costs of overtime HVAC service whether provided to
the Tenant or any other tenant of the Building;

                         xxxi. contributions to political or charitable
organizations; or

                         xxxii. costs attributable to any revenue generating
signs.

               7.1.4. “Taxes” shall mean real estate taxes, assessments (special
or otherwise), levies, ad valorem charges, benefit charges, water and sewer
rents, rates and charges, privilege permits and any other governmental liens,
impositions or charges of a similar or dissimilar nature, and any payments in
lieu of such charges, regardless of whether any such items shall be
extraordinary or ordinary, general or special, foreseen or unforeseen, levied,
assessed, or imposed on or with respect to all or any part of the Property or
upon the rent due and payable hereunder, by the state, county or city in which
the Property is located, or any other taxing authority; provided, however, that
if at any time during the Term or any extension thereof the method of taxation
prevailing at the commencement of the Term shall be altered or eliminated so as
to cause the whole or any part of the above items which would otherwise be
included in Taxes to be replaced by a levy, assessment or imposition, which is
(A) a tax assessment, levy, imposition or charge based on the rents received
from the Property whether or not wholly or partially a capital levy or
otherwise, or (B) a tax, assessment, levy, imposition or charge measured by or
based in whole or in part upon all or any portion of the Property and imposed on
Landlord, or (C) a license fee measured by the rent

8



--------------------------------------------------------------------------------



 



payable by Tenant to Landlord, or (D) any other tax, levy, imposition, charge or
license fee, however described or imposed, then such levy, assessment or
imposition shall be included in Taxes; provided, however, in no event shall
Tenant be required to pay any inheritance, estate, succession, income, profits
or franchise taxes unless they are in lieu of or in substitution for any of the
above items which would otherwise be included in Taxes;

               7.1.5. “Tax Year” shall mean the twelve (12) month period
commencing July 1 of each year or such other twelve (12) month period (deemed,
for purposes of this Section, to have three-hundred sixty-five (365) days)
establishes a real estate tax year by the taxing authorities having local
jurisdiction over the Property.

          7.2. Payment of Tenant’s Proportionate Share of Increased Operating
Costs. Commencing with the Operating Year beginning January 1, 2006, if
Operating Costs during any whole or partial Operating Year exceed the Base
Operating Costs, Tenant shall pay to Landlord as Additional Rent, Tenant’s
Proportionate Share of such excess (herein referred to as “Increased Operating
Costs”) as follows:

               7.2.1. Prior to the commencement of any Operating Year in which
Landlord estimates that Operating Costs shall exceed the Base Operating Cost,
Landlord shall furnish Tenant with a written statement showing Landlord’s
estimate of Operating Costs for the coming Operating Year (the “Estimated
Operating Cost Statement”);

               7.2.2. The Estimated Operating Cost Statement shall also show
Tenant’s monthly installment of the additional amount of Increased Operating
Costs which installment shall be equal to one-twelfth (1/12th) of Tenant’s
Proportionate Share of any estimated additional amount, which shall be due and
payable monthly as Additional Rent beginning on the first day of each Operating
Year;

               7.2.3. Within one hundred twenty (120) days after the end of each
Operating Year, Landlord shall furnish Tenant with an annual adjustment
statement (the “Operating Cost Adjustment Statement”) which shall show the
actual Operating Costs incurred for the Operating Year just ending, the total
payments for estimated Increased Operating Costs paid by Tenant for that
Operating Year, and the amount by which Tenant’s total estimated payments
exceeded or fell short of Tenant’s Proportionate Share of the actual Increased
Operating Costs;

               7.2.4. Tenant shall pay Landlord the amount by which its total
estimated payments fell short of Tenant’s Proportionate Share of the actual
Increased Operating Costs within thirty (30) days after receipt of the Operating
Cost Adjustment Statement or Tenant shall receive from Landlord, within thirty
(30) days, a credit for the amount that its total estimated payments exceeded
its Proportionate Share of the actual Increased Operating Costs, whichever is
appropriate.

               7.2.5. If the tenancy expires or terminates on a date other than
the last day of any Operating Year, the account of Tenant shall be
proportionately adjusted within one hundred twenty (120) days after the close of
the Operating Year in the same manner as if the tenancy had not expired or
terminated based on a 365 day year. If such adjustment indicates an overpayment
by Tenant of its Proportionate Share of Increased Operating Costs, then Landlord
shall deliver a check for such excess within thirty (30) days of the date of
Landlord’s Statement hereunder.

               7.2.6. If, during the course of any Operating Year, Landlord
incurs an unforeseen increase in Operating Costs, Landlord shall have the right
(not more than once in any Operating Year) to increase Tenant’s monthly
installment of Operating Costs to compensate for this unforeseen increase. For
the purposes of this Section 7.2, an “unforeseen increase” shall mean an
increase of twenty-five percent (25%) or more in any of the components of
Landlord’s Operating Costs estimate.

               7.2.7. Each Operating Costs Statement provided by Landlord shall
be conclusive and binding upon Tenant unless within sixty (60) days after
receipt thereof, Tenant notifies Landlord, in writing, that it disputes the
correctness thereof, specifying those respects in which it claims the Operating
Costs Statement to be incorrect. Unless resolved by the parties, such dispute
shall be determined by a court of competent jurisdiction. Pending determination
of the dispute, Tenant shall pay any amounts due from Tenant in accordance with
the Operating Costs Statement, but such payment shall be without prejudice to
Tenant’s claims. Upon at least ten (10) days written notice to Landlord, which
shall be provided by Tenant prior to the end of the foregoing sixty (60) day
period (the “Audit Notice”), Tenant or an independent certified public
accountant of Tenant’s choosing (that is not being compensated by Tenant on a
contingency fee basis) shall, for a period of sixty (60) days after delivery of
the Audit Notice, have reasonable access during normal business hours to inspect
the books

9



--------------------------------------------------------------------------------



 



and records of Landlord relating to Operating Expenses for the purpose of
verifying the Operating Costs Statement, Tenant to bear all costs relating to
such inspection, including, but not limited to, costs of photocopies. If (i) a
court proceeding results in a determination, or (ii) Landlord and Tenant
mutually agree that the Operating Costs Statement contained an aggregate
discrepancy of five percent (5%) or more in Landlord’s favor, then Landlord
shall promptly reimburse the reasonable out-of pocket costs paid by Tenant in
connection with the inspection of the books and records of Landlord relating to
Operating Expenses pursuant to this Section 7.2.7.

               7.2.8. For each Operating Year during the Term, for purposes of
calculating Tenant’s Proportionate Share of the Increased Operating Costs during
any whole or partial Operating Year (the “Current Operating Year”), total
Operating Costs shall be deemed not to exceed the lesser of (A) the amount of
all Operating Costs actually incurred by Landlord for such Operating Year or (B)
the sum of (i) Landlord’s “Uncontrollable Costs” for such Operating Year plus
(ii) Landlord’s “Controllable Costs” for the Operating Year immediately
preceding the Current Operating Year, increased by five percent (5%). For
purposes of this Section “Uncontrollable Costs” means Landlord’ Operating Cost
component costs for snow and ice removal, insurance, Taxes and utilities for the
Operating Year in question; and “Controllable Costs” means all of Landlord’s
Operating Costs for the Operating Year in question minus Uncontrollable Costs.

          7.3. Payment of Tenant’s Proportionate Share of Increased Taxes.
Commencing with the Operating Year beginning January 1, 2006 (the parties
acknowledging that the Tax Year for Base Taxes shall end not sooner than
June 30, 2006), if Taxes during any whole or partial Tax Year exceed the Base
Taxes, then Tenant shall pay to Landlord as Additional Rent, Tenant’s
Proportionate Share of such excess (herein referred to as “Increased Taxes”) as
follows:

               7.3.1. Prior to the commencement of any Operating Year in which
Landlord estimates that Taxes shall exceed the Base Taxes, Landlord shall
furnish Tenant with a written statement showing Landlord’s estimate of Taxes for
the coming Operating Year (the “Estimated Tax Statement”);

               7.3.2. The Estimated Tax Statement shall also show Tenant’s
monthly installment of the additional amount of Increased Taxes which
installment shall be equal to one-twelfth (1/12th) of Tenant’s Proportionate
Share of any such estimated Increased Taxes, and, which shall be due and payable
monthly as Additional Rent beginning on the first day of each Operating Year;

               7.3.3. Within one hundred twenty (120) days after the end of each
Operating Year, Landlord shall furnish Tenant with an annual adjustment
statement (the “Tax Adjustment Statement”) which shall show the actual Tax Costs
incurred for the Operating Year just ended, the total payments for estimated
Increased Taxes paid by Tenant for that Operating Year, and the amount by which
Tenant’s total estimated payments for estimated Increased Taxes exceeded or fell
short of Tenant’s Proportionate Share of the actual Increased Taxes;

               7.3.4. Tenant shall pay Landlord the amount by which its total
payments for estimated Increased Taxes fell short of Tenant’s Proportionate
Share of the actual Increased Taxes within thirty (30) days after receipt of the
Tax Adjustment Statement or Tenant shall receive from Landlord, within thirty
(30) days, a credit for the amount that Tenant’s total payments for estimated
Increased Taxes exceeded its Proportionate Share of the actual Increased Taxes,
whichever is appropriate.

               7.3.5. If the tenancy expires or terminates on a date other than
the last day of any Operating Year, the account of Tenant shall be
proportionately adjusted (based on a 365 day year) within one hundred twenty
(120) days after the close of the Operating Year in the same manner as if the
tenancy had not expired or terminated. If such adjustment indicates an
overpayment by Tenant of its Proportionate Share of Increased Taxes, then
Landlord shall deliver a check for such excess within thirty (30) days of the
date of Landlord’s Tax Adjustment Statement hereunder.

               7.3.6. If, during the course of any Operating Year, Landlord
determines that its previous Estimated Tax Statement was inaccurate, then
Landlord shall have the right to re-estimate Tenant’s Proportionate Share of
Increased Taxes by furnishing Tenant a Revised Estimated Tax Statement and
Revised Monthly Installment of Tenant’s Proportionate Share of Increased Taxes.

10



--------------------------------------------------------------------------------



 



               7.3.7. Each Tax Statement provided by Landlord shall be
conclusive and binding upon Tenant unless within sixty (60) days after receipt
thereof, Tenant notifies Landlord, in writing, that it disputes the correctness
thereof, specifying those respects in which Tenant claims the Tax Statement to
be incorrect. Unless resolved by the parties, such dispute shall be determined
by a court of competent jurisdiction. If the court proceedings result in a
determination that the Tax Statement contained an aggregate discrepancy of five
percent (5%) or more in Landlord’s favor, then Landlord shall bear all costs in
connection with such litigation. If the court proceedings result in a
determination that the Tax Statement contained an aggregate discrepancy of less
than five percent (5%) in Landlord’s favor, Tenant shall bear all costs in
connection with such litigation. Pending determination of the dispute, Tenant
shall pay any amounts due from Tenant in accordance with the Estimated Tax
Statement, but such payment shall be without prejudice to Tenant’s claims.
Tenant, for a period of sixty (60) days after delivery of the Tax Statement in
each Operating Year and upon at least ten (10) days written notice to Landlord,
shall have reasonable access during normal business hours to inspect the books
and records of Landlord relating to Taxes for the purpose of verifying the Tax
Statement, Tenant to bear all costs relating to such inspection, including, but
not limited to, costs of photocopies.

     If Landlord receives a tax credit or tax abatement from Howard County,
Maryland and/or the State of Maryland as a result of the execution of this Lease
(the “Credit”) then Landlord shall pass through to Tenant the benefit of such
Credit by reducing Tenant’s Basic Rent obligations hereunder as and when the
economic benefit of such Credit is realized by Landlord. If the amount of the
Credit in any given month exceeds the monthly installment payment of Basic Rent
due for such month then the balance of the Credit shall be applied against
successive monthly installments of Basic Rent next coming due.

     8. COMMON FACILITIES.

          8.1. Definition of Common Facilities. As used herein, “Common
Facilities” shall mean those areas and facilities of the Property, as designated
by Landlord from time to time, intended for the general common use and benefit
of all tenants of the Building and their agents, representatives, licensees,
employees and invitees, including, without limitation, all stairs, landings,
roofs, utility and mechanical rooms and equipment, service closets, corridors,
elevators, lobbies, lavatories and other public areas of the Building and any
paved parking areas, parking deck, access roads, pedestrian walkways, plazas and
landscaped areas located upon the Land.

          8.2. Use of Common Facilities. Tenant shall have the non-exclusive
right to use the Common Facilities in common with Landlord, other tenants in the
Building, and others entitled to the use of the Common Facilities pursuant to
the applicable covenants and restrictions, subject to such reasonable rules and
regulations governing the use of the Common Facilities as Landlord may from time
to time prescribe and subject to such easements therein as Landlord may from
time to time grant to others. Tenant shall not obstruct in any way any portion
of the Common Facilities or in any way interfere with the rights of other
persons entitled to use the Common Facilities and shall not, without the prior
written consent of Landlord, use the Common Facilities in any manner, directly
or indirectly, for the location or display of any merchandise or property
belonging to Tenant or for the location of signs relating to Tenant’s operations
in the Premises. The Common Facilities shall at all times be subject to the
exclusive control and management of Landlord. Tenant shall also have access to
and the right to park in not less than 5 standard parking spaces per 1,000
square feet of Premises, for use in common with other tenants of the Building,
in designated common parking areas adjacent to the Building, and at no cost to
Tenant during the Term or any renewal term, with overflow parking for use in
common with others to be provided in the parking lot behind 7085 and 7095 Samuel
Morse Drive, as shown on the attached SCHEDULE H (the “Overflow Parking”), so as
to provide an overall parking ratio of 7 standard parking spaces per 1,000
square feet of Premises. Tenant shall take steps to insure that its usage of
parking at the Center and in the Overflow Parking by its employees and visitors
conforms to such ratio. Tenant shall be entitled to have its name inserted in
the Building directory and Building standard suite entry signage, the costs of
the same to be paid by Landlord. Tenant shall also have the right to have an
exterior lighted “CoStar Group” sign above the third floor of the Building on
the one façade of the Building facing Interstate Route 95. Tenant shall pay all
costs and expenses in connection with the design, permitting, fabrication,
installation, maintenance, repair and removal (including necessary repairs to
the Building) of all such signs. Tenant’s rights with respect to any and all
signs shall be subject to (a) Landlord’s prior approval, which approval shall
not be unreasonably withheld, conditioned or delayed and (b) the pertinent
requirements of applicable law or restrictive covenants. Landlord shall
reasonably cooperate with Tenant, at no cost to Landlord, in Tenant’s efforts to
obtain permits required for Tenant’s signage. Landlord has approved an exterior
sign per the specifications attached hereto as SCHEDULE I.

11



--------------------------------------------------------------------------------



 



          8.3. Alterations to Common Facilities. Landlord shall have the right
to change or alter the location, layout, nature or arrangement of the Common
Facilities or any portion thereof, including, but not limited to, the
arrangement and/or location of entrances, passageways, doors, corridors, stairs,
lavatories, elevators and other public areas of the Building; provided, however,
that no such change or alteration shall deprive Tenant of access to the Premises
or reduce the Rental Area of the Premises, unless such reduction is required by
Federal, state or local laws or regulations, in which event, a reduction in the
Premises shall be permitted with a commensurate reduction in Rent. Landlord
shall have the right to close temporarily all or any portion of the Common
Facilities to such extent as may, in the reasonable opinion of Landlord, be
necessary to prevent a dedication thereof to the public, provided that Tenant is
not thereby denied access to the Premises, or for repairs, replacements or
maintenance to the Common Facilities, provided such repairs, replacements or
maintenance are performed expeditiously and in such a manner as not to deprive
Tenant of access to the Premises, and further provided that any such alterations
are consistent with the those applicable to a first class office building.

          8.4. Maintenance. Landlord covenants to keep, maintain, manage and
operate the Common Facilities, or to cause the same to be done, in a manner
consistent with the operation of a first class office building and to keep the
sidewalks and driveways, if any, constituting a portion of the Common Facilities
clean and reasonably clear of snow and ice. Landlord reserves the right of
access to the Common Facilities through the Premises for the purposes of
operation, decoration, cleaning, maintenance, safety, security, alterations and
repairs.

          8.5. Alterations to Comply with Legal Requirements.

               8.5.1 If any Alterations (as hereinafter defined) are required to
be made to the Premises, the Building or the Center due to Legal Requirements
because the same were in actual violation of any Legal Requirements on the
Commencement Date, or if, as a result of Landlord undertaking any Alterations
elsewhere in the Center, Alterations are required to be made to the Premises,
the Building or the Center due to Legal Requirements, then Landlord shall make
such Alterations at its sole cost and expense (and such expenses shall not be
included within Operating Costs or charged as Additional Rent to Tenant); and
Landlord shall take all reasonable steps to minimize disruption to Tenant while
making such Alterations. Landlord represents and warrants that the Building
shall, as of the Commencement Date, be in compliance with the Americans with
Disabilities Act.

               8.5.2 Subject to Landlord’s obligations set forth in the previous
Subsection and in the following Subsection, if any Alterations are required to
be made to the Premises, the Building or the Center due to a change in, or
change in the interpretation of, or more stringent enforcement of, Legal
Requirements occurring on or after the Commencement Date (and not in connection
with Alterations elsewhere in the Center undertaken by Landlord), then Landlord
shall make such Alterations as aforesaid, provided that the cost of such
Alterations shall be amortized over their useful life and a ratable portion of
such cost shall be included within the definition of Operating Costs in each
Rental Year until such cost is fully amortized.

               8.5.3 If (i) any Alterations are required to be made to the
Premises or to all or any part of the Center other than the Premises due to
Legal Requirements and as a consequence of any Alterations made by Tenant within
the Premises, or (ii) any Alterations are required to be made to all or any part
of the Center, including the Premises, at any time during the Term pursuant to
any Legal Requirements relating to accessibility by persons with disabilities or
otherwise pursuant to the ADA (collectively, the “Accessibility Alterations”),
because the Premises, as used by Tenant, is deemed to be a “place of public
accommodation” under the ADA, then all such required Alterations shall be made
by Tenant at its sole cost and expense unless Landlord otherwise agrees; and, if
Landlord elects to make such Alterations, then such Alterations shall be at
Tenant’s sole cost and expense, and payable by Tenant as Additional Rent.

               8.5.4 Within ten (10) days after receipt, Tenant shall advise
Landlord in writing, and provide Landlord with a copy of (as applicable), any
notices alleging violation of Legal Requirements relating to any portion of the
Center or of the Premises; any claims made or threatened in writing regarding
noncompliance with Legal Requirements and relating to any portion of the Center
or of the Premises; or any governmental or regulatory actions or investigations
instituted or threatened regarding noncompliance with the ADA and relating to
any portion of the Center or the Premises.

               8.5.5 “Legal Requirements” shall mean (i) all laws, ordinances,
notices, orders, rules, regulations and requirements of any and all Federal,
state or municipal governments, and of the appropriate departments,

12



--------------------------------------------------------------------------------



 



commissions, boards and officers thereof, including but not limited to The
Americans with Disabilities Act, 42 U.S.C. § 12101, et. seq., and the ADA
Disability Guidelines promulgated with respect thereto; (ii) all environmental
laws; (iii) all zoning and other land use matters and utility availability
regulations or directives; (iv) any direction of any public officer or officers,
pursuant to law, which shall impose any duty upon Landlord or Tenant with
respect to the use or occupation of the Premises; and (v) all notices, orders,
rules and regulations of the National Board of Fire Underwriters, or any other
body now or hereafter constituted and exercising similar functions, relating to
all or any part of the Premises, regardless of when they became effective;
(v) all covenants, conditions, restrictions, reciprocal easement agreements and
the like which are recorded among the land records of the jurisdiction in which
the Center is located and which are applicable to the Center generally.

     9. SERVICES AND UTILITIES. So long as Tenant is not in default under this
Lease, Landlord shall provide the following facilities and services to Tenant as
part of Landlord’s Operating Costs (except as otherwise provided herein):

          9.1. Elevator. At least one elevator subject to call at all times,
including Sundays and holidays, in elevator serviced buildings. The foregoing
notwithstanding, if only one (1) elevator serves the Building, Landlord shall
have the right to remove it from service for the performance of repairs,
maintenance or testing or due to an emergency.

          9.2. Utilities. During Operating Hours, reasonable amounts of natural
gas for gas-serviced buildings, electric current for lighting, small items of
office equipment, subject to the provisions of Section 9.8 and central heating
and air conditioning (“HVAC”) during the seasons of the year when these services
are normally and usually furnished, and within the temperature ranges of three
degrees fahrenheit plus or minus the dialed or regulated temperature on interior
thermostats, and otherwise in such amounts normally or usually furnished in
comparable office buildings in the locale of the Property. Landlord shall
provide the aforesaid services at other times and on Sundays and holidays
(“after-hours service”) at Tenant’s expense, provided Tenant gives Landlord
notice by 1:00 p.m. on weekdays for after-hours service on the next weekday, by
1:00 p.m. the day before a holiday for service on a holiday, and by 1:00 p.m. on
Friday for after-hours service on Saturday or service on Sunday. Such
after-hours service shall be charged to Tenant at Landlord’s actual costs
therefor, currently $40.00 per hour, as such costs may fluctuate from time to
time. Tenant shall pay for such service, as Additional Rent, promptly upon
receipt of an invoice with respect thereto.

          9.3. Cleaning. Cleaning in Landlord’s standard manner Monday through
Friday exclusive of legal holidays. The existing cleaning specifications for the
Premises are attached hereto as SCHEDULE G.

          9.4. Lighting. Replacement of light tubes or bulbs for building
standard light fixtures. All light tube or bulb replacements for special
non-standard lighting fixtures shall be furnished and installed by Landlord at
Tenant’s expense.

          9.5. Lavatories. Rest room facilities and necessary lavatory supplies,
including hot and cold running water at the points of supply, as provided for
general use of all tenants in the Building.

          9.6. Common Facilities Maintenance. Routine maintenance, painting, and
electric lighting service for all public areas of the Building in such manner as
Landlord deems reasonable consistent with the operation of the Building as a
first-class office building.

          9.7. Interruption of Service. Any failure by Landlord to furnish the
foregoing services, resulting from circumstances beyond Landlord’s reasonable
control or from interruption of such services due to repair or maintenance,
shall not render Landlord liable in any respect for damages to either person or
property, nor be construed as an eviction of Tenant, nor cause an abatement of
rents hereunder, nor relieve Tenant from any of its obligations hereunder. If
any public utility or governmental body shall require Landlord or Tenant to
restrict the consumption of any utility or reduce any service for the Premises
or the Building, Landlord and Tenant shall comply with such requirements,
whether or not the utilities and services referred to in this Section are
thereby reduced or otherwise affected, without any liability on the part of
Landlord to Tenant or any other person or any reduction or adjustment in rents
payable hereunder. Landlord and its agents shall be permitted reasonable access
to the Premises after reasonable notice to Tenant for the purpose of installing
and servicing systems within the Premises deemed necessary by Landlord to
provide the services and utilities referred to in this Section to Tenant and
other tenants in the Building. Notwithstanding anything to the contrary
contained in this Section 9.7, in the event of the interruption of utility
services to the Premises for a period of more than five (5) consecutive business
days due to the negligence or willful misconduct of the Landlord, Tenant shall
notify Landlord thereof and shall be entitled to an abatement

13



--------------------------------------------------------------------------------



 



of the Basic Rent beginning on the sixth (6th) business day of such interruption
and continuing until such utility service has been restored.

          9.8. Tenant’s Consumption of Electricity. “Base Current” shall be
defined as that amount of electrical current which is required for Tenant’s
usage within the Premises based upon the Final Plans and Specifications.
Landlord shall provide, at a minimum, the Base Current. Tenant covenants that,
unless permitted pursuant to the terms of this Section, it shall not consume
more electrical current than the Base Current. Tenant shall not install or use
on the Premises any electrical equipment, appliance or machine requiring more
electrical energy than the Base Current, unless the installation and use of such
additional electrical equipment, appliance or machine has been approved by
Landlord pursuant to terms and conditions set forth in a separate agreement,
which approval may be conditioned upon the payment by Tenant, as Additional
Rent, of the cost of the additional electrical energy and modifications to the
Building electrical system required for the operation of such electrical
equipment, appliance or machine.

     10. REPAIRS BY LANDLORD. Landlord shall keep the Building and all
machinery, equipment, fixtures and systems of every kind attached to, or used in
connection with the operation of, the Building, including all electrical,
heating, mechanical, sanitary, sprinkler, utility, power, plumbing, cleaning,
refrigeration, ventilating, air-conditioning and elevator systems and equipment
(excluding, however, lines, improvements, systems and machinery for water, gas,
steam and electricity owned and maintained by any public utility company or
governmental agency or body and any supplemental HVAC system approved by
Landlord and installed by Tenant) in good order and repair consistent with the
operation of the Building as a first-class office building. Landlord, at its
cost and expense, shall make all repairs and replacements necessary to comply
with its obligations set forth in the immediately preceding sentence, except for
(a) repairs or alterations required to be made by Tenant pursuant to Section 11
hereof and (b) repairs caused or to the extent contributed to by the negligence
or willful misconduct of Tenant, its agents, employees, invitees and guests,
which repairs shall be made by Landlord at the cost of Tenant, and for which
Tenant shall pay promptly upon receipt of an invoice setting forth the cost of
such repairs, except as, and to the extent, otherwise provided in Section 14.5.
There shall be no abatement in rents due and payable hereunder and no liability
on the part of Landlord by reason of any inconvenience, annoyance or injury
arising from Landlord’s making reasonable repairs, additions or improvements to
the Building in accordance with its obligations hereunder. Notwithstanding the
foregoing, Landlord shall make commercially reasonable efforts to avoid
disruption of Tenant’s business. Landlord shall have no obligation hereunder to
make repairs of Tenant Improvements, Tenant’s Alterations or Tenant’s Personal
Property.

     11. USE, CARE AND REPAIR OF PREMISES BY TENANT.

          11.1. Permitted Use. Tenant shall use and occupy the Premises solely
for general office purposes in accordance with applicable zoning regulations and
for no other purpose. Tenant shall not do, or permit anything to be done in or
on the Premises, or bring or keep anything therein which will, in any way,
obstruct, injure, annoy or interfere with the rights of Landlord or other
tenants, or subject Landlord to any liability for injury to persons or damage to
property, or interfere with the good order of the Building, or conflict with the
laws, rules or regulations of any Federal, state or county authority. Tenant
shall have access to the Common Facilities and the Premises twenty-four
(24) hours per day, seven (7) days per week, three hundred sixty five (365) days
per year. Tenant shall have the right, as an Alteration to the Premises, to
install Tenant’s own security system for the Premises and shall provide Landlord
with not less than five (5) access cards or other reasonable access, as
applicable therefor.

          11.2. Care of Premises. Tenant shall, at its sole cost and expense,
keep the Premises and the improvements and appurtenances therein in good order
and condition consistent with the operation of a first-class office building
and, at the expiration of the Term, or at the sooner termination of this Lease
as herein provided, deliver up the same broom clean and in as good order and
condition as at the beginning of the Term, ordinary wear and tear and damage by
fire or other casualty excepted. Tenant, at its sole cost and expense, shall
comply with all laws, rules, orders, ordinances, directions, regulations and
requirements of federal, state, county and municipal authorities, now in force
or which may hereafter be in force, which shall impose any duty upon Landlord
(subject to the terms of Section 10) or Tenant with respect to the use,
occupation or alteration of the Premises. Tenant, at its sole cost and expense,
shall promptly replace scratched, damaged or broken doors and glass in and about
the interior of the Premises and shall be responsible for the repair and
maintenance of all improvements installed and placed within the Premises as
Tenant Improvements. Tenant shall pay for all damage to the Property and any
fixtures and appurtenances related thereto due to any waste, misuse or neglect
of the Premises or due to any breach of this Lease by Tenant, its employees,
agents, representatives or invitees, unless such damage is caused by Landlord,

14



--------------------------------------------------------------------------------



 



its agents, employees, servants or contractors. The covenants of this Section
shall expressly survive the termination of this Lease.

          11.3. Compliance with Rules and Regulations. Tenant and its employees,
agents and invitees shall abide by and observe the rules and regulations
attached hereto as SCHEDULE C for the operation and maintenance of the Building
or any new rules and regulations which may from time to time be issued by
Landlord, provided that any new rules or regulations are in conformity with
common practice or usage in comparable office buildings in locale of the
Property, are not inconsistent with the provisions of this Lease, and provided
further, that Tenant has received reasonable notice of such new rules and
regulations and are not enforced against Tenant (as compared to enforcing any
such rules and regulations against any other tenant in the Building) in a manner
that intentionally discriminates against Tenant. Nothing in this Lease shall be
interpreted to impose upon Landlord any duty or obligation to enforce any such
rules and regulations against any other tenant in the Building, and Landlord
shall not be liable to Tenant for any violation of these rules and regulations
by any other tenant or its employees, agents or invitees.

          11.4. Hazardous Materials. (a) Landlord hereby makes the following
warranties to Tenant, each of which is made only to the best of Landlord’s
knowledge as of the date of this Lease: (i) Landlord has not placed or allowed
to be placed on the Land any Hazardous Materials (other than in compliance with
environmental laws) or otherwise violated any environmental laws with respect to
the Premises or the construction and development of the Building which violation
remains unremedied; (ii) Landlord has received no notice of, nor does Landlord
have any knowledge of placement of Hazardous Materials on the Premises or the
Land by third parties; (iii) Landlord has neither filed or been required to file
any reports respecting Hazardous Materials with any governmental entity; and
(iv) Landlord has received no notice from any governmental entity respecting
Hazardous Materials on the Land.

          (b) The provisions of this subsection 11.4(b) only apply if (i) it is
determined at any time by a court of competent jurisdiction that the
representations of Landlord contained in subsection 11.4(a) are not correct and
that Landlord had, to the best of its knowledge, knowledge of such incorrectness
as of the date of this Lease; (ii) Landlord, its agents, employees or
contractors (but not tenants of Landlord or their agents, employees or
contractors) violate any environmental laws with respect to the Premises; or
(iii) there are, as of the date hereof, Hazardous Materials on the Premises. If
this subsection 11.4(b) applies because of an occurrence described in the
immediately preceding sentence, then Landlord shall be responsible for all costs
incurred in complying with all environmental laws which relate to the occurrence
in question and Landlord shall indemnify, defend and hold Tenant harmless from
and against any and all claims, judgments, damages, penalties, fines, costs,
liabilities or losses (including, without limitation, sums paid in settlement of
claims, and reasonable attorneys’ fees, consultant fees and expert fees) which
arise during or after the Term from or in connection with the Hazardous
Materials and the occurrence in question except for Tenant’s lost profits or
damages or loss to Tenant’s business.

          (c) Tenant covenants and agrees that it will not use or allow the
Premises to be used for the manufacture, storage, use, treatment, release or
disposal of any “Hazardous Material”. The term “Hazardous Material” as used in
this Lease means any substance or material in quantities which is, or becomes,
controlled by any lawful governmental authority or is designated as hazardous or
toxic by any governmental authority or is designated as a hazardous substance
pursuant to Section 311 of the Federal Water Pollution Control Act (33 U.S.C.
11317), defined as a hazardous waste pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.) or as a
hazardous substance pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. 9601, et seq., as amended)
or Section 7-101, et seq. of the Environment Article of the Annotated Code of
Maryland. Tenant covenants and agrees that at the Termination Date or earlier
date of surrender of the Premises it shall return the same free and clear of any
Hazardous Materials or Hazardous Material contamination other than that which
existed prior to the date of this Lease, if any. The covenants of this Section
shall expressly survive the termination of this Lease.

     12. ALTERATIONS BY TENANT.

          12.1. Alterations. Tenant shall in no event make or permit to be made
any alteration, modification, substitution or other change of any nature to the
structural, mechanical, electrical, plumbing, HVAC and sprinkler systems within
or serving the Premises. After completion of the Tenant Improvements within the
Premises, Tenant shall not make or permit any other improvements, alterations,
fixed decorations, substitutions or modifications, structural or otherwise, to
the Premises or the Building (“Alterations”) without the prior written approval
by Landlord of complete plans and specifications prepared and submitted by
Tenant, which approval shall not be unreasonably withheld, conditioned or
delayed. Landlord’s

15



--------------------------------------------------------------------------------



 



approval shall include the conditions under which acceptable Alterations may be
made. Landlord’s approval of the plans, specifications and working drawings for
Tenant’s Alterations shall create no responsibility or liability on the part of
Landlord for their completeness, design sufficiency, or compliance with all
laws, rules and regulations of governmental agencies or authorities. Alterations
shall include, but not be limited to, the installation or modification of
carpeting, walls, partitions, counters, doors, shelves, lighting fixtures,
hardware, locks, ceiling, window and wall coverings; but shall not include the
initial Tenant Improvements initially placed within the Premises pursuant to
Section 5. All Alterations may be made by Tenant’s contractor (as reasonably
approved by Landlord) at Tenant’s sole cost and only after Tenant has obtained
any necessary permits from governmental authorities for the Alterations. If
Tenant makes any Alterations without the prior consent of Landlord, then, in
addition to Landlord’s other remedies, Landlord may correct or remove such
Alterations and Tenant shall, on demand, pay the cost thereof (plus ten percent
[10%] of such cost as a construction management fee) as Additional Rent. If any
mechanic’s lien is filed against the Premises or the Building for work or
materials furnished to Tenant (other than by Landlord) the lien shall be
discharged by Tenant within twenty (20) days thereafter, solely at Tenant’s
expense, by either paying off or bonding the lien. Should Tenant fail to
discharge any lien within twenty (20) days of its filing, then, in addition to
Landlord’s other remedies, Landlord shall have the right, but not the
obligation, to discharge said lien at Tenant’s expense. Notwithstanding the
terms of this Section 12.1 to the contrary, Tenant may install a generator and
fuel supply (the “Generator”) in the location approved by Landlord near the
Building and subject to Landlord’s prior approval of complete plans and
specifications for the Generator, such approval to not be unreasonably withheld,
conditioned or delayed. The Generator shall be deemed to be Tenant’s Personal
Property, and Tenant shall cause the Generator (and all equipment associated
therewith) to be removed at the expiration or earlier termination of this Lease.
Tenant shall obtain and exhibit to Landlord at Landlord’s request copies of all
requisite approvals and permits with respect to the Generator, including, to the
extent required, building permits and any architectural approvals required under
restrictive covenants applicable to the Building and the Center. Tenant shall
repair any damage to the Property caused by the removal of the Generator and
such equipment and shall restore the Property to the same condition as existed
prior to the installation of the Generator and the equipment.

          12.2. Title. Any Alterations or any equipment, machinery, furniture,
furnishings, and other property or improvements installed or located in the
Premises by or on behalf of Landlord or Tenant, other than Tenant’s Personal
Property, (a) shall immediately become the property of Landlord and (b) shall
remain upon and be surrendered to Landlord with the Premises as a part thereof
at the end of the Term. Notwithstanding the foregoing, Landlord may, at the time
of providing approval of Tenant’s plans for Alterations upon notice to Tenant,
elect that any Alterations be removed by Tenant at the end of the Term, and
thereupon, Tenant shall, at Tenant’s sole expense, remove such Alterations and
restore the Premises to their condition prior to the making of such Alterations,
reasonable wear and tear excepted. Upon Tenant’s failure to do so, Landlord may
remove such Alterations and restore the Premises and the Building, as the case
may be, and Tenant shall promptly reimburse Landlord, as Additional Rent, for
the cost of such work. Tenant shall not be required to remove data and
communications cabling and equipment installed in the Premises or otherwise in
the Building.

          12.3. Tenant’s Personal Property. “Tenant’s Personal Property” shall
mean all equipment, machinery, furniture, furnishings and/or other property now
or hereafter installed or placed in or on the Premises by and at the sole
expense of Tenant with respect to which Tenant has not been granted any credit
or allowance by Landlord and which (a) is not used, or was not procured for use,
in connection with the operation, maintenance or protection of the Premises or
the Building; (b) is removable without damage to the Premises or the Building,
and (c) is not a replacement of any property of Landlord, whether such
replacement is made at Tenant’s expense or otherwise. Tenant shall promptly pay
all personal property taxes on Tenant’s Personal Property, as applicable. Tenant
shall remove all Tenant’s Personal Property from the Premises at the termination
of this Lease. Any property belonging to Tenant or any other person which is
left in the Premises after the date the Lease is terminated for any reason shall
be deemed to have been abandoned. In such event, Landlord shall have the right
to declare itself the owner of such property and to dispose of it in whatever
manner Landlord considers appropriate without waiving its right to claim from
Tenant all expenses and damages caused by Tenant’s failure to remove such
property and Tenant shall not have any right to compensation or claim against
Landlord as a result.

          12.4. Alternative Service Provider. In the event that Tenant wishes to
utilize the services of a data cabling, telephone or telecommunications service
provider (“Provider”) whose equipment is not servicing the Building as of the
date of Tenant’s execution of this Lease, no such Provider shall be permitted to
install its wires or other equipment within the Building without first securing
the prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Tenant and Provider have agreed that Landlord
shall incur no expense whatsoever with respect to any aspect of Provider’s
provision of its services, including, without limitation, the costs of
installation, materials, and service. All data cabling, telephone and
telecommunications services desired by Tenant shall be ordered

16



--------------------------------------------------------------------------------



 



and utilized at the sole expense and risk of Tenant. To the extent that service
by Provider is interrupted, curtailed, or discontinued, Landlord shall have no
obligation or liability whatsoever with respect thereto.

     13. ASSIGNMENT AND SUBLETTING.

          13.1. Transfer. Tenant agrees for itself and its permitted successors
and assigns in interest hereunder that it will not (i) assign or otherwise
transfer, mortgage or otherwise encumber this Lease or any of its rights
hereunder, (ii) sublet the Premises or any part thereof or permit the occupancy
or use of the Premises or any part thereof by any person other than Tenant, or
(iii) permit the assignment or other transfer of this Lease or any of Tenant’s
rights hereunder by operation of law, including any levy or sale in execution of
a judgment or any assignment or sale in bankruptcy, or insolvency, or the
appointment of a receiver or trustee by any state or federal court, without the
prior written consent of Landlord in each instance first obtained, which consent
shall not be unreasonably withheld, conditioned or delayed as provided below.
Each of the events referred to in the foregoing clauses (i), (ii) and (iii) are
hereinafter referred to as a “Transfer”; and any transferee, assignee,
mortgagee, sublessee or occupant with respect thereto is hereinafter referred to
as a “Transferee”. Any consent given to any one Transfer shall not constitute a
consent to any subsequent Transfer. Any attempted Transfer without Landlord’s
consent shall be null and void and shall not confer any rights upon any
purported Transferee. No Transfer, regardless of whether Landlord’s consent has
been granted or withheld, shall be deemed to release Tenant from any of its
obligations hereunder or to alter, impair or release the obligations of any
person guaranteeing the obligations of Tenant hereunder.

     Conditions. Notwithstanding (and without limiting) any other provisions of
this Section, subsequent to the Commencement Date Landlord agrees not to
unreasonably withhold its consent to an assignment of this Lease or a subletting
of the entire Premises by Tenant named herein, provided that:



  (a)   Information on Assignee or Subtenant. At least fifteen (15) days before
the proposed effective date of the assignment or subletting Landlord receives
for approval a copy of a fully executed unconditional assignment or sublease
together with (1) reasonably detailed information as to the character,
reputation and business experience of the proposed assignee or subtenant, and
(2) reasonably detailed financial information on the proposed assignee or
subtenant;     (b)   Tenant Not in Breach or Default. No Event of Default on
Tenant’s part can exist at the time of the consent request and at the effective
assignment or subletting date;     (c)   Terms of Lease Govern. Any assignment
or subletting will be upon and subject to all terms and conditions of this
Lease, including those regarding the permitted use of the Premises;     (d)  
Assumption; Attornment. Any assignment must specifically state (and, if it does
not, it will be deemed to specifically state) that the assignee assumes and
agrees to be bound by all terms and conditions of this Lease, and any sublease
must specifically state (and, if it does not, it will be deemed to specifically
state) that at Landlord’s election the subtenant will attorn to Landlord and
recognize Landlord as Tenant’s successor under the sublease for the balance of
the sublease term if this Lease is surrendered by Tenant or terminated by reason
of Tenant’s default;     (e)   Cost. Upon request and as additional rent Tenant
will pay to Landlord all costs incurred by Landlord, but not exceeding $1,000,
in connection with any actual or proposed Transfer, including, without
limitation, the costs of making investigations as to the acceptability of the
proposed subtenant or assignee, for document review and/or preparation in
connection with the proposed transaction and reasonable legal costs incurred, in
connection with any requested consent;     (f)   Intentionally omitted;    
(g)   Intentionally omitted;     (h)   Intentionally omitted; and

17



--------------------------------------------------------------------------------



 



  (i)   Indemnity. Tenant shall indemnify Landlord against liability resulting
from any claim made against Landlord by the proposed assignee or subtenant or by
any broker claiming a commission in connection with the proposed Transfer.

     Denial of Consent Not Unreasonable. Without limiting Landlord’s rights, it
is agreed that Landlord will not be deemed to be unreasonable if it does not
approve any assignee or subtenant which will:



  (a)   Perform governmental or quasi-governmental functions; or     (b)  
Operate any business that in Landlord’s reasonable opinion is unsuitable for the
then tenant mix and character of the Center; or     (c)   Result in the
subletting, or subletting and assignment, of the Premises for occupancy by more
than four (4) sublessees or assignees at any one time; or     (d)   Conduct
business in the Premises for other than the permitted use.

          13.2. Corporate Transfer. If Tenant is a corporation, the stock of
which is not publicly traded, any transfer of Tenant’s issued and outstanding
capital stock or any issuance of additional capital stock, as a result of which
the majority of the issued and outstanding capital stock of Tenant is held by a
corporation, firm or person or persons who do not hold a majority of the
outstanding capital stock as of the date hereof, shall be deemed a prohibited
Transfer under this Section. Notwithstanding anything to the contrary contained
in this Section 13, Tenant may assign, sublet or transfer any of Tenant’s
interest in this Lease, at any time during the Term to any parent, subsidiary or
affiliate entity or corporation of Tenant, upon prior written notice to Landlord
but without Landlord’s prior written consent, provided, (i) such transferee
continues to operate the business conducted in the Premises for the Permitted
Use and in the same manner as Tenant and pursuant to all of the provisions of
this Lease; (ii) such transferee shall assume in writing in a form reasonably
satisfactory to Landlord all of Tenant’s obligations hereunder; (iii) Landlord
shall be furnished with a copy of such assignment or other transfer instrument
within fifteen (15) days prior to the effective date of the proposed assignment
or other transfer thereof; and (iv) Tenant to which the Premises were initially
leased shall remain fully liable as principal and not as guarantor or surety for
the Rent and all conditions and covenants of this Lease to be performed by
Tenant for the full Lease Term, even if Landlord accepts Rent from the assignee
or in any other manner deals with them.

          13.3 Assignment and Bankruptcy. Notwithstanding any of the other
provisions of this Lease, if a voluntary or involuntary petition in Bankruptcy
shall be entered with respect to Tenant pursuant to the provisions of the
Federal Bankruptcy Code, or Tenant shall voluntarily or involuntarily come under
the jurisdiction of the United States Bankruptcy Code, 11 U.S.C. Sec. 101, et
seq. (the “Bankruptcy Code”) and thereafter Tenant or its trustee in bankruptcy,
under the authority of and pursuant to applicable provisions thereof, shall
determine to assign this Lease, then Tenant agrees that (a) Tenant or its
trustee will provide to Landlord sufficient information enabling it to
independently determine whether Landlord will incur actual and substantial
detriment by reason of such assignment and (b) “adequate assurance of future
performance” under this Lease, as that term is generally defined under the
Bankruptcy Code, will be provided to Landlord by Tenant and its assignee as a
condition of such assignment. If this Lease is assigned to any person or entity
pursuant to the provisions of the Bankruptcy Code, then any and all monies or
other considerations payable or otherwise to be delivered in connection with
such assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord and shall not constitute property of Tenant or of
the Estate of Tenant within the meaning of the Bankruptcy Code. All monies or
other considerations constituting Landlord’s property under the preceding
sentence not paid or delivered to Landlord shall be held in trust for the
benefit of Landlord and be promptly paid or delivered to Landlord.

          13.4. Excess Rent. In the event Landlord shall consent to a Transfer
of this Lease and the amount of the rents (or other compensation) to be paid to
Tenant by any such Transferee is greater than the Rents required to be paid by
Tenant to Landlord pursuant to this Lease or a premium is to be paid to Tenant
for an assignment of this Lease, Tenant shall pay to Landlord one-half of the
net amount of any such excess or any such premium, as the case may be (i.e.,
subject to deduction for reasonable costs or expenses incurred by Tenant in
connection with the transaction), upon receipt thereof by Tenant from such
Transferee.

18



--------------------------------------------------------------------------------



 



          13.5. Recapture Rights. If, in good faith Tenant intends to market or
place on the market all or any portion of the Premises for Transfer, Tenant may
provide to Landlord written notice as to its intent to do so, which notice shall
include a description of the Premises or portion thereof to be marketed and the
duration of the proposed term (the “Landlord Marketing Notice”). The Landlord
Marketing Notice (or if Tenant fails to provide the Landlord Marketing Notice,
Tenant’s notice and request for Landlord’s consent to Transfer), shall be deemed
to constitute Tenant’s offer to reconvey to Landlord, as of the proposed
effective date of the Transfer, that portion of the Premises which is the
subject of the proposed Transfer (and in the event of a sublease for the term of
such sublease), which offer shall contain an undertaking by Tenant to accept, as
full and adequate consideration for the reconveyance, Landlord’s release of
Tenant from all future Rent and other obligations under this Lease with respect
to the Premises or the portion thereof so reconveyed. Landlord, in the sole and
unfettered exercise of its discretion, shall accept or reject the offered
reconveyance within five (5) days of the offer, and, if Landlord accepts, the
reconveyance shall be evidenced by an agreement in form and substance acceptable
to Landlord. If Landlord fails to accept or reject the offer within the five
(5) day period then Landlord shall be deemed to have rejected the offer of
reconveyance, but no such rejection shall be deemed to be a consent to the
requested Transfer.

     14. INDEMNIFICATIONS AND WAIVER OF CLAIMS.

          14.1. Indemnity by Tenant. To the maximum extent permitted by law, but
subject to the provisions of Section 14.5, Tenant shall and does hereby
indemnify Landlord and agrees to save it harmless and, at Landlord’s option,
defend it from and against any and all claims, actions, damages, liabilities and
expenses (including attorneys’ and other professional fees) judgments,
settlement payments, and fines paid, incurred or suffered by Landlord except as
may arise on account of Landlord’s negligence or willful conduct:

               14.1.1 in connection with bodily injury including loss of life or
personal injury, or damage to property or to the environment, suffered by third
parties, and arising from or out of the occupancy or use by Tenant of the
Premises or any part thereof or any other part of the Property, and occasioned
wholly or in part by any act or omission of Tenant, its officers, agents,
contractors, employees or invitees; or,

               14.1.2 in connection with damage to property or the environment
and arising, directly or indirectly, wholly or in part, from any conduct,
activity, act, omission, or operation involving the use, handling, generation,
treatment, storage, disposal, other management or release of any Hazardous
Material in, from or to the Premises (other than any Hazardous Materials on the
Premises as of the date of this Lease), whether or not Tenant may have acted
negligently with respect to such Hazardous Material; or

               14.1.3 in connection with any claim or proceeding brought by a
third party alleging, in whole or in part, that Tenant’s acts, activities,
conduct, or omissions in the Premises violate its obligations to comply with a
law, rule, order, ordinance, direction, regulation or requirement of federal,
state, county and municipal authorities imposing a duty with respect to the use,
occupation or alteration of the Premises.

          14.2. Indemnity by Landlord. To the maximum extent permitted by law,
but subject to the provisions of Section 14.5, Landlord shall and does hereby
indemnify Tenant and agrees to save it harmless and, at Tenant’s option, defend
it from and against any and all claims, actions, damages, liabilities and
expenses (including reasonable attorneys’ and other professional fees)
judgments, settlement payments, and fines paid, incurred or suffered by Tenant
in connection with bodily injury including loss of life, personal injury and/or
damage to property suffered by third parties arising from or out of the use of
any portion of the Common Facilities by Landlord, occasioned wholly or in part
by the negligence of Landlord, its officers, agents, contractors or employees.

          14.3. Survival of Indemnities. Landlord’s and Tenant’s obligations
pursuant to Sections 14.1 and 14.2 shall survive any termination of this Lease
with respect to any act, omission or occurrence which took place prior to such
termination.

          14.4. Limitation on Landlord’s Liability for Loss, Damage and Injury.
To the maximum extent permitted by law, but subject to Tenant’s right to
remedies for breach of this Lease by Landlord, Tenant shall occupy and use the
Premises, the Building and the Common Facilities at Tenant’s own risk. All
property of Tenant, its employees, agents or invitees, or of any other person
located in or on the Premises or the Building, shall be and remain at the sole
risk of Tenant or such employee, agent, invitee or other person. Except to the
extent caused by the negligence or willful misconduct of

19



--------------------------------------------------------------------------------



 



Landlord, Tenant hereby expressly agrees that Landlord and its agents, servants
and employees shall not be liable or responsible for, and Tenant does hereby
save them harmless from, any damage or injury to the person or property of
Tenant, or its agents, servants, employees, licensees, invitees or contractors,
directly or indirectly caused by (a) dampness or water in any part of the
Premises or the Building; (b) bursting, leaking or overflowing of water, sewer,
steam, gas or sprinkler pipes and heating or plumbing fixtures;
(c) air-conditioning or heating failures; (d) interference with light, air or
other incorporeal hereditaments; (e) operations in the construction of any
public or quasi-public work; (f) theft or other crime, whether violent or
non-violent in nature; (g) fire, accident, natural disorder or other casualty;
(h) latent or apparent defect or change of condition in the Premises and/or the
Building; (i) the acts or omissions of other persons in the Building; and
(j) any other source, circumstance or cause whatsoever. The foregoing waiver and
release is intended by Landlord and Tenant to be absolute and unconditional, and
without exception, and to supersede any specific repair obligation imposed by
Landlord hereunder; provided that such waiver and release shall not apply to the
omission, fault, negligence, or other misconduct of Landlord except to the
extent such omission, fault, negligence or other misconduct is waived by Tenant
after the occurrence or is waived pursuant to Tenant’s policies of fire
insurance with standard broad form coverage endorsements, which waiver Tenant is
obligated to obtain and shall be liable for failure to obtain. No
representation, guaranty, assurance or warranty is made or given by Landlord
that the communications or security systems, devices or procedures used, if any,
will be effective to prevent injury to Tenant or any other person or damage to,
or loss (by theft or otherwise) of any of Tenant’s Personal Property or of the
property of any other person, and Landlord reserves the right to discontinue or
modify at any time such communications or security systems, devices or
procedures without liability to Tenant.

          14.5. Waiver of Right of Recovery. Except as provided in Section 14.4,
neither party, nor its officers, directors, employees, agents or invitees, nor,
in case of Tenant, its subtenants, shall be liable to the other party or to any
insurance company (by way of subrogation or otherwise) insuring the other party
for any loss or damage to any building, structure or other tangible property,
when such loss is caused by any of the perils which are or could be insured
against under a standard policy of full replacement cost insurance for fire,
theft and all risk coverage, or losses under workers’ compensation laws and
benefits, even though such loss or damage might have been occasioned by the
negligence of such party, its agents or employees (this clause shall not apply,
however, to any damage caused by intentionally wrongful actions or omissions);
provided, however, that if, by reason of the foregoing waiver, either party
shall be unable to obtain any such insurance, such waiver shall be deemed not to
have been made by such party and, provided, further, that if either party shall
be unable to obtain any such insurance without the payment of an additional
premium therefor, then, unless the party claiming the benefit of such waiver
shall agree to pay such party for the cost of such additional premium within
thirty (30) days after notice setting forth such requirement and the amount of
the additional premium, such waiver shall be of no force and effect between such
party and such claiming party. Each party shall use reasonable efforts to obtain
such insurance from a company that does not charge an additional premium or, if
that is not possible, one that charges the lowest additional premium. Each party
shall give the other party notice at any time when it is unable to obtain
insurance with such a waiver of subrogation without the payment of an additional
premium and the foregoing waiver shall be effective until thirty (30) days after
notice is given. Each party represents that its current insurance policies allow
such waiver. The provisions of this Section shall not limit the indemnification
for liability to third parties pursuant to Sections 14.1 and 14.2.

     15. INSURANCE.

          15.1. Tenant’s Insurance. Tenant, at its expense, shall obtain and
maintain in effect as long as this Lease remains in effect and during such other
time as Tenant occupies the Premises or any part thereof, insurance policies
providing at least the following coverage:

               15.1.1. commercial general liability insurance written on an
occurrence basis with respect to the Premises and the business operated by
Tenant and any subtenants, concessionaires or licensees of Tenant, to afford
insurance including, but not limited to, contractual liability coverage against
assumed or contractual liability under this Lease, specifically including the
liability of Tenant arising out of the indemnities provided in Section 14, to
provide insurance against bodily injury including loss of life, personal injury,
and property damage, with minimum combined single limits of Two Million Dollars
($2,000,000) per occurrence and in the aggregate;

               15.1.2. “all-risk” property insurance policy written at
replacement cost value and with replacement cost endorsement, covering all of
Tenant’s Personal Property in the Premises and Tenant’s interest in all
Alterations and all leasehold improvements and all betterments installed in the
Premises by or on behalf of Tenant (other than the Tenant Improvements
constructed by Landlord as provided in Section 5 of this Lease);

20



--------------------------------------------------------------------------------



 



               15.1.3. if and to the extent required by law, worker’s
compensation or similar insurance in form and amounts required by law; and

               15.1.4. any other insurance reasonably required of Tenant by
Landlord or any Mortgagee; provided such other insurance is customary for other
first class office space in the region or for other office complexes in the
vicinity of the Buildings.

          15.2. Tenant’s Contractor’s Insurance. Tenant shall require any
contractor of Tenant performing work on or about the Premises to carry and
maintain, at no expense to Landlord:

               15.2.1. commercial general liability insurance written on an
occurrence basis to afford insurance including, but not limited to, contractor’s
liability coverage, completed operations liability coverage, broad form property
damage liability and contractor’s protective liability coverage, to provide
insurance against bodily injury, including loss of life, personal injury and
property damage, with minimum combined single limits of Two Million Dollars
($2,000,000) per occurrence and in the aggregate;

               15.2.2. comprehensive automobile liability insurance with a One
Million Dollar ($1,000,000) combined single limit of liability for bodily injury
and property damage; and

               15.2.3. worker’s compensation or similar insurance in form and
amounts required by law; and

               15.2.4. any other insurance reasonably required of Tenant’s
contractor by Tenant, Landlord or any Mortgagee.

          15.3. Policy Requirements. The company or companies writing any
insurance which Tenant or Tenant’s contractor is required to carry and maintain
or cause to be carried or maintained pursuant to Subsections 15.1 and 15.2, as
well as the form of such insurance, shall at all times be subject to Landlord’s
reasonable approval and any such company or companies shall have a rating of at
B+ or better and a financial size rating of X or larger from Best’s Key Rating
Guide and Supplemental Service, Property/Casualty (or comparable rating from a
comparable insurance rating service), and shall be licensed to do business in
the State of Maryland. Commercial general liability insurance policies required
under Sections 15.1.1 and 15.2.1 shall include Landlord and its managing agent,
Abrams Development Group, Inc., as additional insureds, shall be primary and
non-contributory, and shall also contain a provision by which the Tenant causes
(using commercially reasonable efforts) the insurer to agree that such policy
shall not be canceled, materially changed or not renewed without at least thirty
(30) days advance notice to Landlord by the insurer if the insurer so agrees or
by Tenant, at Landlord’s Notice Address, by certified mail, return receipt
requested, or to its designee. None of the insurance which Tenant is required to
carry and maintain or cause to be carried or maintained pursuant to the previous
Sections (except for property insurance) shall contain any deductible provisions
except to the extent approved by Landlord. Each such policy, or a certificate
thereof, shall be deposited with Landlord by Tenant promptly upon commencement
of Tenant’s obligation to procure the same. Notwithstanding anything set forth
above in Sections 15.1 and 15.2 to the contrary, all dollar limits specified
shall be increased from time to time as reasonably necessary to effect
economically equivalent insurance coverage, or coverage deemed adequate in light
of then-existing circumstances.

          15.4. Tenant’s Failure to Insure. If Tenant fails to obtain insurance
as required under this Section then Landlord may, but shall not be obligated to,
obtain such insurance, and in such event, Tenant agrees to pay, as Additional
Rent, the premium for such insurance upon demand by Landlord.

          15.5. Increase in Insurance Premiums. Tenant will not do or suffer to
be done, or keep or suffer to be kept, anything in, upon or about the Premises
which will violate Landlord’s policies of hazard or liability insurance or which
will prevent Landlord from procuring such policies in companies acceptable to
Landlord. If anything done, omitted to be done or suffered by Tenant to be kept
in, upon or about the Premises shall cause the rate of fire or other insurance
on the Premises or on other property of Landlord or others within the Property
to be increased beyond the minimum rate from time to time applicable to the
Premises or to any such property for the use or uses made thereof, then Tenant
will pay, as Additional Rent, the amount of any such increase upon Landlord’s
demand, provided that Landlord provides reasonable documentation of the cause of
such increase and can reasonably demonstrate that such increase resulted from
Tenant’s act or omission.

21



--------------------------------------------------------------------------------



 



     16. DAMAGE AND DESTRUCTION.

          16.1. Landlord’s Obligation to Repair and Reconstruct. If the Premises
shall be damaged by fire, the elements, accident or other casualty (any of such
causes being referred to herein as a “Casualty”), but the Premises shall not be
thereby rendered wholly or partially untenantable, Landlord shall promptly cause
such damage to be repaired and there shall be no abatement of Rent reserved
hereunder. If, as the result of Casualty, the Premises shall be rendered wholly
or partially untenantable, then, subject to the provisions of Section 16.2,
Landlord shall cause such damage to be repaired and all Rent reserved hereunder
(other than any Additional Rent due Landlord either by reason of Tenant’s
failure to perform any of its obligations hereunder or by reason of Landlord’s
having provided Tenant with additional services hereunder) shall be abated
proportionately as to the portion of the Premises rendered untenantable during
the period of such untenantability. All such repairs shall be made at the
expense of Landlord, subject to Tenant’s responsibilities set forth herein.
Landlord shall not be liable for interruption to Tenant’s business or for damage
to or replacement or repair of Tenant Improvements, Tenant’s Personal Property
or Alterations, all of which damage, replacement or repair shall be undertaken
and completed by Landlord, at Tenant’s expense. Notwithstanding the foregoing,
Landlord shall make commercially reasonable efforts to avoid disruption of
Tenant’s business.

          16.2. Landlord’s Option to Terminate Lease. If the Premises are
(a) rendered wholly untenantable, or (b) damaged as a result of any cause which
is not covered by Landlord’s insurance, or if the Building is damaged to the
extent of fifty percent (50%) or more of the Rentable Area, or if, for reasons
beyond Landlord’s control or by virtue of the terms of any financing of the
Building, sufficient insurance proceeds are not available for the reconstruction
or restoration of the Building or Premises, then, in any such events, Landlord
may elect to terminate this Lease by giving to Tenant notice of such election
within ninety (90) days after the occurrence of such event, or after the
insufficiency of such proceeds becomes known to Landlord, whichever is
applicable. If such notice is given, the rights and obligations of the parties
shall cease as of the date set forth in such notice, and the Basic Rent and
Additional Rent (other than any Additional Rent due Landlord either by reason of
Tenant’s failure to perform any of its obligations hereunder or by reason of
Landlord’s having provided Tenant with additional services hereunder) shall be
adjusted as of the date of such termination.

     If, within the ninety (90) day period set forth above, Landlord shall not
have made an election to rebuild or to terminate this Lease as provided in the
preceding paragraph, then Tenant may elect to terminate this Lease by giving to
Landlord notice of such election within thirty (30) days following the
expiration of such ninety (90) period. If Landlord shall have made, within the
ninety (90) day period set forth above, an election to rebuild, and then such
Casualty is not repaired by Landlord as set forth in Section 16.1 (other than by
virtue of a cause or delay caused by a Force Majeure or by Tenant) within one
hundred eighty (180) days after the date of Landlord’s notice to Tenant electing
to rebuild, then Tenant may elect to terminate this Lease by giving to Landlord
notice of such election within thirty (30) days following the expiration of such
one hundred eighty (180) day period. In either case, if such notice of
termination is given by Tenant, the rights and obligations of the parties shall
cease as of the date set forth in such notice, and the Basic Rent and Additional
Rent (other than any Additional Rent due Landlord either by reason of Tenant’s
failure to perform any of its obligations hereunder or by reason of Landlord’s
having provided Tenant with additional services hereunder) shall be adjusted as
of the date of such termination.

          16.3. Demolition of the Building. If the Building shall be so
substantially damaged that it is reasonably necessary, in Landlord’s judgment,
to demolish the Building for the purpose of reconstruction, Landlord may
demolish the same, in which event the Lease shall terminate and the Basic Rent
and Additional Rent shall be abated to the same extent as if the Premises were
rendered untenantable by a Casualty.

          16.4. Insurance Proceeds. If Landlord does not elect to terminate this
Lease pursuant to Section 16.2, Landlord shall, subject to the terms of any
Mortgage, disburse and apply any insurance proceeds received by Landlord to the
restoration and rebuilding of the Building in accordance with Section 16.1
hereof. All insurance proceeds payable from Landlord’s insurance with respect to
the Premises and the Building shall belong to and shall be payable to Landlord.

     17. CONDEMNATION.

          17.1. Termination. If either the entire Premises or the Building shall
be acquired or condemned by any governmental authority under its power of
eminent domain for any public or quasi-public use or purpose, this Lease shall
terminate as of the date of vesting or acquisition of title in the condemning
authority and the Rents hereunder shall be abated on

22



--------------------------------------------------------------------------------



 



that date. If less than the whole but more than fifty percent (50%) of the
Rental Area of the Premises or more than fifty percent (50%) of the Rentable
Area of the Building (even if the Premises are unaffected) or such portion of
the Common Facilities as shall render the Premises or the Building untenantable
should be so acquired or condemned, Landlord and Tenant shall each have the
option to terminate this Lease by notice given to the other within ninety
(90) days of such taking. In the event that such a notice of termination is
given, this Lease shall terminate as of the date of vesting or acquisition of
title in the condemning authority and the rents hereunder shall be abated on
that date. If (a) neither Landlord nor Tenant shall exercise their respective
options to terminate this Lease, as hereinabove set forth, or (b) some lesser
portion of the Premises or the Building, which does not give rise to a right to
terminate pursuant to this Section, is taken by the condemning authority, this
Lease shall continue in force and effect, but from and after the date of the
vesting of title in the condemning authority, the Basic Rent payable hereunder
during the unexpired portion of the Term shall be reduced in proportion to the
reduction in the total Rental Area of the Premises, and any Additional Rent
(other than Additional Rent due Landlord by reason of Tenant’s failure to
perform its obligations hereunder) payable pursuant to the terms hereof shall be
adjusted to reflect the diminution of the Premises and/or the Building, as the
case may be.

          17.2. Rights to Award. Tenant shall have no claim against Landlord
arising out of the taking or condemnation, or arising out of the cancellation of
this Lease, or for any portion of the amount that may be awarded as damages as a
result of any taking or condemnation, or for the value of any unexpired potion
of the Term, or for any property lost through condemnation, and Tenant hereby
assigns to Landlord all its rights, title and interest in and to any such award;
provided, however, that, in the event of a total taking, Tenant may assert any
claim it may have against the condemning authority for compensation for Tenant’s
Personal Property lost thereby and for any relocation as may be allowed in the
condemnation proceedings provided that such awards shall be made in addition to,
and stated separately from, the award made for the Building, the Center and the
Premises. Landlord shall have no obligation to contest any taking or
condemnation.

     18. DEFAULT PROVISIONS AND REMEDIES.

          18.1. Events of Default. Each of the following shall be deemed an
“Event of Default” by Tenant under this Lease:

               18.1.1. Failure of Tenant to pay Basic Rent, any Additional Rent,
or any other sum required to be paid under the terms of this Lease, including
late charges, on the date when due hereunder which failure continues more than
five (5) days following written notice; provided, however, if Tenant shall
default in the payment of Basic Rent, any Additional Rent, or any other sum
required to be paid under the terms of this Lease two (2) or more times in any
twelve (12) month period, then notwithstanding such defaults have each been
cured by Tenant, any further failure of Tenant to pay Basic Rent, any Additional
Rent, or any other sum required to be paid under the terms of this Lease,
including late charges, within five (5) days of the date when due (without any
requirement of Landlord to provide written notice) shall be deemed an Event of
Default without the ability to cure;

               18.1.2. Failure by Tenant to perform or observe any other term,
covenant, agreement or condition of this Lease, on the part of Tenant to be
performed, for a period of ten (10) business days after notice thereof from the
Landlord, unless such performance shall reasonably require a longer period, in
which case Tenant shall not be deemed in default if Tenant commences the
required performance promptly and thereafter pursues and completes such action
diligently and expeditiously; and in any event within not more than seventy-five
(75) days; provided, however, if Tenant shall default in the performance or
observance of any such term, covenant, agreement or condition of this Lease two
(2) or more times in any twelve (12) month period, then notwithstanding such
defaults have each been cured by Tenant, any further similar default shall be
deemed an Event of Default without the ability to cure;

               18.1.3. The filing of a tax lien in an amount in excess of
$10,000, against any property of Tenant which is not bonded or discharged within
thirty (30) days of the date such lien is filed;

               18.1.4. Vacating or abandonment of the Premises by Tenant;

               18.1.5. The commencement of any action or proceeding for the
dissolution or liquidation of Tenant or for the appointment of a receiver or
trustee of the property of Tenant, whether instituted by or against Tenant, if
not bonded or discharged within thirty (30) days of the date of the commencement
of such proceeding or action, and for purposes of this Section the word “Tenant”
shall also include any guarantor of Tenant’s obligations under this Lease;

23



--------------------------------------------------------------------------------



 



               18.1.6. The making by Tenant of an assignment for the benefit of
creditors;

               18.1.7. The sale of Tenant’s interest in the Premises under
attachment, execution or similar legal process;

               18.1.8. The failure of Tenant to vacate the Premises upon the
expiration of the Term, or the earlier termination thereof pursuant to the other
provisions hereof (subject to the terms of Section 20); or

               18.1.9. The filing of a voluntary or involuntary petition
proposing the adjudication of Tenant or any guarantor of Tenant’s obligations
hereunder as a bankrupt or an insolvent, or the reorganization of Tenant or any
such guarantor, or an arrangement by Tenant or any such guarantor with its
creditors, whether pursuant to the United States Bankruptcy Code or any similar
federal or state proceedings, unless such petition is filed by a party other
than Tenant or any such guarantor and is withdrawn or dismissed within thirty
(30) days after the date of filing.

          18.2. Landlord’s Remedies for Default. Upon the occurrence of an Event
of Default, Landlord shall have the right, at its election, immediately upon
such Event of Default or at any time thereafter and while any such Event of
Default shall continue, to exercise one or more of the following remedies:

               18.2.1. Landlord may terminate this Lease, as well as all right,
title and interest of Tenant hereunder, by giving written notice of Landlord’s
intention to terminate this Lease on the date of such given notice or on any
later date specified therein, whereupon, on the date specified in such notice,
Tenant’s right to possession of the Premises shall cease and this Lease shall
thereupon be terminated, except as to Tenant’s liability for damages as
hereafter set forth, as if the expiration of the term fixed in such notice were
the end of the Term originally set forth in this Lease.

               18.2.2. Landlord may re-enter the Premises, with legal process
and using such force for such purposes as may be reasonably necessary, without
being liable for prosecution thereof, and without being deemed guilty of any
manner of trespass, and without prejudice to any remedies for arrears of Rent or
preceding breach of covenants or conditions and, upon such reentry, Landlord
may: (i) remove any and all of Tenant’s property at the Premises; (ii) store
Tenant’s property in a public warehouse or elsewhere at the cost, risk and
expense of Tenant without Landlord’s being deemed guilty of trespass or liable
for any loss or damage which may occur to Tenant’s property; and (iii) upon five
(5) days written notice to Tenant, which Landlord and Tenant agree is
commercially reasonable, to sell at public or private sale any or all said
property, whether exempt or not from sale under execution or attachment (such
property being deemed charged with a lien in favor of Landlord for all Rent due
hereunder), with the proceeds of sale to be applied: first, to the cost and
expenses of retaking, or removal, storage, preparing for sale and sale of
Tenant’s property (including reasonable attorneys’ fees); and second, to the
payment of any sum due hereunder to Landlord (including Basic Rent, Additional
Rent, and any other charges and damages theretofore and thereafter accruing);
and third, any surplus to Tenant.

               18.2.3. Landlord may exercise any other remedy available to it at
law, in equity, by statute or otherwise; and, for such purposes, Landlord shall
be entitled to the benefit of all provisions of applicable city or county
ordinances and public local laws and of the public general laws of the State of
Maryland dealing with the speedy recovery of lands and tenements held over by
tenants or proceedings in forcible entry and detainer.

          18.3. Landlord’s Right to Relet Premises. Upon any entry or re-entry
by Landlord, with legal process, Landlord shall also have the right (but not the
obligation) to relet all or any part of the Premises, from time to time, at the
risk and expense of Tenant. No re-entry by Landlord with or without a
declaration of termination shall be deemed to be an acceptance or a surrender of
this Lease or as a release of Tenant’s liability for damages under the
provisions of this Section. Landlord shall have the right to let or relet the
Premises for a longer or shorter term than that remaining after Tenant’s
default, to lease more or less area than that contained in the Premises, to
lease the Premises together with other premises or property owned or controlled
by Landlord, and to change the character or use of the Premises. Landlord shall
be entitled to deduct from any amounts received from any such letting or
reletting all reasonable costs and expenses incurred in connection with Tenant’s
default, including, but not limited to, the cost to repair, restore, renovate or
decorate the Premises for a new tenant, together with reasonable attorneys’
fees, real estate commissions, the cost of any legal actions brought against
Tenant and any other costs reasonably incurred. No entry or re-entry by
Landlord, whether resulting from summary proceedings or otherwise, nor any
letting or reletting shall absolve or discharge Tenant from liability hereunder.
Tenant’s liability hereunder, even if there be

24



--------------------------------------------------------------------------------



 



no letting or reletting, shall survive the issuance of any dispossess warrant,
order of court terminating this Lease or any other termination based upon
Tenant’s default.

          18.4. Damages. Tenant further agrees (i) notwithstanding re-entry by
Landlord with or without termination pursuant to the provisions of Section 18.2,
or (ii) if this Lease is otherwise terminated by reason of Tenant’s default, or
(iii) if Landlord retakes possession with process of law, or re-enters with or
without a declaration of termination or (iv) if Landlord following any of the
foregoing events, elects to let or relet the Premises as provided in Subsection
18.3, then Tenant shall, nevertheless, in each instance, be and remain obligated
to, and shall pay to Landlord as damages, upon demand, all expenses (including
reasonable attorneys’ fees) of any proceedings instituted by Landlord to recover
possession of the Premises or otherwise in connection with Tenant’s breach of
this Lease, and the expenses of releasing the Premises, including but not
limited to, any leasing commissions paid in connection therewith, plus, at the
election of the Landlord, either:

               18.4.1. liquidated damages determined as of the date of
termination of the Lease, in an amount equal to the excess, if any, of the sum
of the aggregate Basic Rent and the aggregate Additional Rent which would have
been paid over the remaining Term had this Lease not been terminated, discounted
to present worth, over the then-current rental value of the Premises, for such
remaining Term, as reasonably determined by Landlord or by an independent real
estate appraiser selected by Landlord, discounted to present worth, and in
determining such liquidated damages, the Additional Rent for each year of such
remaining Term shall be assumed to equal the Additional Rent payable for the
Operating Year immediately preceding the Operating Year in which the default
occurs, annualized in the event that such preceding Operating Year is less than
twelve (12) months, and in determining present worth, a discount rate equal to
one percentage point above the discount rate then in effect at the Federal
Reserve Bank in Baltimore shall be used; or

               18.4.2. damages (payable in monthly installments, in advance, on
the first day of each calendar month following such termination and continuing
until the date originally fixed herein for the expiration of the Term of this
Lease) in amounts equal to the sum of (i) an amount equal to the installment of
Basic Rent which would have been payable by Tenant for such calendar month had
this Lease not been terminated plus (ii) an amount equal to one-twelfth (1/12)
of the total Additional Rent payable for the Operating Year immediately
preceding the Operating Year in which the default occurred, annualized to the
extent that such preceding Operating Year is less than twelve (12) months, minus
the rents, if any, collected by Landlord in respect to such calendar month
pursuant either to re-leasing the Premises or portion thereof or from any
existing subleases permitted under the terms of this Lease (after deduction from
such rents of the sum of Landlord’s costs and expenses as set forth in
Section 18.3). Landlord shall be entitled immediately to bring a separate suit,
action or proceeding to collect any amount due from Tenant under this Subsection
18.4 for any calendar month and any such suit, action, or proceeding shall not
prejudice in any way the right of Landlord to collect such amount due on account
of any subsequent calendar month by similar proceeding. In no event shall
Landlord be required to exercise any efforts whatsoever to re-lease the
Premises.

               18.4.3. No Implied Waiver of Landlord’s Rights. The failure of
Landlord to insist in any one or more instances upon the performance of any of
the covenants or conditions of this Lease, or to exercise any right or privilege
herein conferred shall not be construed as thereafter waiving or relinquishing
Landlord’s right to the performance of any such covenants, conditions, rights or
privileges, and the same shall continue and remain in full force and effect, and
the waiver of one default or right shall not constitute waiver of any other
default, and the receipt of any Rent by Landlord from Tenant or any assignee or
subtenant of Tenant, whether the same be Rent that originally was reserved or
that which may become payable under any covenants herein contained, or of any
portion thereof, shall not operate as a waiver of Landlord’s right to enforce
the payment of the Rent or of any of the other obligations of this Lease by such
remedies as may be appropriate, and shall not waive or avoid Landlord’s right at
any time thereafter to elect to terminate this Lease, on account of such
assignment, sub-letting, transferring of this Lease or any other breach of any
covenant or condition herein contained, unless evidenced by Landlord’s written
waiver thereof. The acceptance of Rent or any other consideration by Landlord at
any time shall not be deemed an accord and satisfaction, and Landlord shall have
absolute discretion to apply same against any sum for any period or reason due
hereunder without the same constituting a release of any other sums remaining
due and unpaid.

          18.5. Mitigation of Damages. Landlord and Tenant shall each use
commercially reasonable efforts to mitigate any damages resulting from a default
of the other party under this Lease. Landlord’s obligation to mitigate damages
after an Event of Default by Tenant under this Lease which would result in
Landlord undertaking to lease the Premises to another tenant (a “Substitute
Tenant”) shall be satisfied in full if Landlord undertakes to lease the Premises
to a Substitute Tenant in accordance with the following criteria: (a) Landlord
shall have no obligation to solicit or entertain negotiations with any other
prospective tenants for the Premises until Landlord obtains full and complete
possession of the Premises; (b)

25



--------------------------------------------------------------------------------



 



Landlord shall not be obligated to offer the Premises to a prospective tenant
when other premises in the Center suitable for that prospective tenant’s use are
(or soon will be) available; (c) Landlord shall not be obligated to lease the
Premises to a Substitute Tenant for a rental less than the current fair market
rental then prevailing for similar space, nor shall Landlord be obligated to
enter into a new lease under other terms and conditions that are unacceptable to
Landlord under Landlord’s then current leasing policies for comparable space in
the Center; (d) Landlord shall not be required to expend any amount of money to
alter, remodel, or otherwise make the Premises suitable for use by a proposed
Substitute Tenant unless Tenant pays any such sum to Landlord in advance of
Landlord’s execution of a Substitute Lease with such tenant (which payment shall
not be in lieu of any damages or other sums to which Landlord may be entitled as
a result of Tenant’s default under this Lease), or Landlord, in Landlord’s sole
discretion, determines that any such expenditure is financially justified in
connection with entering into any such Substitute Lease. Upon compliance with
the above criteria regarding the re-leasing of the Premises after an Event of
Default by Tenant, Landlord shall be deemed to have fully satisfied Landlord’s
obligation to mitigate damages under this Lease.

     19. PEACEFUL AND QUIET POSSESSION. Tenant, if and so long as it pays all
Rent due hereunder, performs and observes the other terms and covenants to be
performed and kept by it as provided in this Lease, shall have the peaceable and
quiet possession of the Premises during the Term free of any claims of Landlord
or anyone lawfully claiming by, through or under Landlord, subject, however, to
the terms of this Lease and to matters of public record existing as of the date
of this Lease.

     20. HOLDING OVER. Tenant agrees to vacate the Premises at the end of the
Term, and Landlord shall be entitled to the benefit of all summary proceedings
to recover possession of the Premises at the end of the Term, as if statutory
notice had been given. If Tenant remains in possession of the Premises after the
expiration of the Term, such action shall not renew the Lease by operation of
law and nothing herein shall be deemed as a consent by Landlord to Tenant’s
remaining in the Premises. If Tenant fails to vacate the Premises as required,
Landlord may for the first month of any such holdover consider Tenant as either
(i) a “Tenant-at-Will” liable for the payment of 150% of the Basic Rent payable
at the end of the Term or (ii) as a “Tenant-Holding-Over” liable for an amount
equal to the actual damages incurred by Landlord as a result of Tenant’s holding
over, including attorney’s fees, but excluding incidental, prospective and
consequential damages, but in no event shall such amount be less than the
amounts of (a) 150% of the Basic Rent payable at the end of the Term and (b) the
Additional Rent reserved hereunder applicable to the period of the holdover. If
Tenant fails to vacate the Premises as required after the foregoing one
(1) month period, Landlord may consider Tenant as either (i) a “Tenant-at-Will”
liable for the payment of 150% of the Basic Rent payable at the end of the Term
or (ii) as a “Tenant-Holding-Over” liable for an amount equal to the actual
damages incurred by Landlord as a result of Tenant’s holding over, including,
without limitation, all incidental, prospective and consequential damages and
attorney’s fees, but in no event shall such amount be less than the amounts of
(a) 150% of the Basic Rent payable at the end of the Term and (b) the Additional
Rent reserved hereunder applicable to the period of the holdover. In any of the
foregoing events, all other covenants of this Lease shall remain in full force
and effect.

     21. LANDLORD’S ACCESS TO PREMISES. Landlord and its agents may at any
reasonable time with reasonable prior notice and without incurring any liability
to Tenant, other than liability for personal injuries and damages resulting
solely from the negligence of Landlord or its agents, enter the Premises to
inspect the Premises or to make alterations or repairs or for any purpose which
Landlord considers necessary for the repair, operation, or maintenance of the
Building; provided, however, that in the case of an emergency, Landlord may
enter the Premises at any time. Tenant shall allow the Premises to be exhibited
by Landlord (a) at any time to any representative of a lender or to any
prospective purchaser of the Building or Landlord’s interest therein or
(b) within six (6) months of the end of the Term to any persons who may be
interested in leasing the Premises.

     22. Intentionally omitted.

     23. LIMITATION ON LANDLORD LIABILITY. The term “Landlord” as used in this
Lease shall mean only the owner or the Mortgagee or its trustees, as the case
may be, then in possession of the Property so that in the event of any transfer
by Landlord of its interest in the Property, the Landlord in possession
immediately prior to such transfer shall be, and hereby is, entirely released
and discharged from all covenants, obligations and liabilities of Landlord under
this Lease accruing after such transfer. In consideration of the benefits
accruing hereunder, Tenant, for itself, its successors and assigns, covenants
and agrees that, in the event of any actual or alleged failure, breach of
default hereunder by the Landlord, and notwithstanding anything to the contrary
contained elsewhere in this Lease, the remedies of Tenant under this Lease shall
be

26



--------------------------------------------------------------------------------



 



solely and exclusively limited to Landlord’s interest in the Property and
insurance proceeds and condemnation proceeds with respect thereto.

     24. Intentionally Omitted.

     25. NOTICE OF DEFAULT TO LANDLORD AND MORTGAGEE AND RIGHT TO CURE. If
Landlord shall fail to perform any covenant, term or condition of this Lease
required to be performed by Landlord, Tenant shall give, by registered mail, a
notice of default to the Landlord, which shall specifically set forth the nature
of the non-performance by the Landlord and shall give the Landlord thirty (30)
days within which to cure such default or non-performance. Said notice of
default shall be a condition precedent to the institution by Tenant of any
judicial proceedings for non-performance or default against the Landlord. Tenant
agrees to give any Mortgagee, by registered mail, a copy of any notice of
default served upon the Landlord, provided that prior to such notice, Tenant has
been notified, in writing, of the address of such Mortgagee. Tenant further
agrees that if Landlord shall fail to cure such default within the time provided
for in this Lease, then the Mortgagee shall have an additional thirty (30) days
in which to cure such default or, if such default cannot be cured within that
time, then such additional time as may be necessary if within such thirty (30)
days, a Mortgagee has commenced and is diligently pursuing the remedies
necessary to cure such default (including, but not limited to commencement of
foreclosure proceedings, if necessary to effect such cure), and in any event
within not more than seventy-five (75) days (except in the event of foreclosure
proceedings), and this Lease shall not be terminated while such remedies are
being so diligently pursued.

     26. SUBORDINATION AND ATTORNMENT.

          26.1. Subordination and Attornment. This Lease and all rights of
Tenant hereunder are and shall be subject and subordinate in all respects to:
(i) all present and future ground leases, operating leases, superior leases,
overriding leases and underlying leases and grants of term of the Center and the
Building or any portion thereof (collectively, including the applicable items
set forth in Subdivision (iv) of this Section, the “Superior Lease”, and the
party then exercising the rights of landlord thereunder being referred to herein
as the “Superior Lessor”); (ii) all mortgages and building loan agreements,
including leasehold mortgages and spreader and consolidation agreements, which
may now or hereafter affect the Center, the Building or the Superior Lease
(collectively, including the applicable items set forth in Subdivisions
(iii) and (iv) of this Section, the “Superior Mortgage”, and the party then
exercising the rights of mortgagee, beneficiary or secured party thereunder
being referred to herein as the “Superior Mortgagee”) whether or not the
Superior Mortgage shall also cover other lands or buildings or leases except
that a mortgage on the Center only shall not be a Superior Mortgage so long as
there is in effect a Superior Lease which is not subordinate to such mortgage:
(iii) each advance made or to be made under the Superior Mortgage; and (iv) all
renewals, modifications, replacements, supplements, substitutions and extensions
of the Superior Lease and the Superior Mortgage and all spreaders and
consolidations of the Superior Mortgage. The provisions of this Section shall be
self-operative and no further instrument of subordination shall be required. In
confirmation of such subordination, Tenant shall promptly execute and deliver,
at its own cost and expense, any instrument, in recordable form if requested,
that Landlord, the Superior Lessor or the Superior Mortgagee may reasonably
request to evidence such subordination. The Superior Mortgagee may elect that
this Lease shall have priority over its Superior Mortgage and, upon notification
by the Superior Mortgagee to Tenant, this Lease shall be deemed to have priority
over such Superior Mortgage, whether this Lease is dated prior to or subsequent
to the date of such Superior Mortgage. If, at any time prior to the termination
of this Lease, the Superior Lessor or the Superior Mortgagee or any person, or
the Superior Lessor’s or Superior Mortgagee’s or such person’s successors or
assigns (the Superior Lessor, Superior Mortgagee and any such person or
successor or assign being herein collectively referred to as “Successor
Landlord”) shall succeed to the rights of Landlord under this Lease through
possession or foreclosure or delivery of a new lease or deed or otherwise,
Tenant agrees, at the election and upon request of any such Successor Landlord,
to fully and completely attorn to and recognize any such Successor Landlord, as
Tenant’s landlord under this Lease upon the then-executory terms of this Lease;
provided such Successor Landlord shall agree in writing to accept Tenant’s
attornment. The foregoing provisions of this Section shall: (i) inure to the
benefit of any such Successor Landlord; (ii) apply notwithstanding that, as a
matter of law, this Lease may terminate upon the termination of the Superior
Lease; (iii) be self-operative upon any such demand; and (iv) require no further
instrument to give effect to said provisions. Tenant, however, upon demand of
any such Successor Landlord agrees to execute, from time to time, instruments to
evidence and confirm the foregoing provisions of this Section, reasonably
satisfactory to any such Successor Landlord, acknowledging such attornment and
setting forth the terms and conditions, of its tenancy. Upon such attornment
this Lease shall continue in full force and effect as a direct lease between
such Successor Landlord and Tenant upon all of the then-executory terms of this
Lease except that such Successor Landlord shall not be: (i) liable for any
previous act or omission or negligence of Landlord under this Lease;
(ii) subject to any counterclaim, defense or offset, not expressly provided for
in this Lease and asserted with reasonable

27



--------------------------------------------------------------------------------



 



promptness, which theretofore shall have accrued to Tenant against Landlord;
(iii) obligated to perform any Tenant Improvements or other work with respect to
the Premises; (iv) bound by any previous previous prepayment of more than one
month’s Rent, unless such modification, amendment, consensual termination or
prepayment shall have been approved in writing by the Superior Lessor or the
Superior Mortgagee through or by reason of which the Successor Landlord shall
have succeeded to the rights of Landlord under this Lease; (v) obligated to
repair the Premises or the Building or any part thereof, in the event of total
or substantial total damage beyond such repair as can reasonably be accomplished
from the net proceeds of insurance actually made available to Successor
Landlord; (vi) obligated to repair the Premises or the Building or any part
thereof, in the event of partial condemnation beyond such repair as can
reasonably be accomplished from the net proceeds of any award actually made
available to Successor Landlord, as consequential damages allocable to the part
of the Premises or the Building not taken; or (vii) liable for the return of any
Security Deposit unless such Security Deposit has been delivered to Successor
Landlord by Landlord or is in an escrow fund available to Successor Landlord.
Nothing contained in this Section shall be construed to impair any right
otherwise exercisable by any such owner, holder or lessee.

     Within a reasonable period of time following the complete execution of this
Lease and, as appropriate, after the placement of all future mortgages, Landlord
shall obtain, from all Superior Mortgagees and Superior Lessors, one of more
agreements of nondisturbance in favor of the Tenant, such that, if, at any time
prior to the termination of this Lease, the Superior Lessor or the Superior
Mortgagee or any person, or the Superior Lessor’s or Superior Mortgagee’s or
such person’s successors or assigns (the Superior Lessor, Superior Mortgagee and
any such person or successor or assign being herein collectively referred to as
“Successor Landlord”) shall succeed to the rights of Landlord under this Lease
through possession or foreclosure or delivery of a new lease or deed or
otherwise, then Tenant’s rights under this Lease shall not be disturbed and
shall remain in full force and effect for the Term so long as Tenant timely
performs and observes all of the terms, covenants and conditions of this Lease
to be performed or observed by it, subject to the notice and cure periods set
forth herein, and provided that Tenant agrees to attorn to the Successor
Landlord upon any such foreclosure or sale or re-leasing and recognize such
Successor Landlord as the Landlord under this Lease. Such agreement or
agreements of nondisturbance shall take such form as Tenant and such Superior
Mortgagees or Superior Lessors shall agree, but Landlord’s obligation shall be
limited to obtaining such agreements of nondisturbance in the form or forms
customarily agreed to by such Superior Mortgagees or Superior Lessors. Landlord
shall have no obligation to negotiate the form of any agreement of
nondisturbance if Tenant and any Superior Mortgagee or Superior Lessor disagree
with respect to the form or content of a proposed agreement of nondisturbance.
The obligations of Landlord and Tenant under this Lease shall not be impaired if
Tenant and any such Superior Mortgagee or Superior Lessor disagree as to the
form or content of any nondisturbance agreement which is offered to Tenant by
any such Superior Mortgagee or Superior Lessor.

          26.2. Modifications to Lease; Rights of Superior Mortgagee, Superior
Lessor. Landlord hereby notifies Tenant that this Lease may not be cancelled or
surrendered, or modified or amended so as to reduce the Rent, shorten the Term
or adversely affect in any other respect to any material extent the rights of
Landlord hereunder and that Landlord may not accept prepayments of any
installments of Rent except for prepayments in the nature of security for the
performance of Tenant’s obligations hereunder without the consent of the
Superior Lessor and the Superior Mortgagee in each instance, except that said
consent shall not be required to the institution or prosecution of any action or
proceedings against Tenant by reason of an Event of Default. Tenant shall not do
or suffer or permit anything to be done which would constitute a default under
the Superior Mortgage or the Superior Lease or cause the Superior Lease to be
terminated or forfeited by virtue of any rights of termination or forfeiture
reserved or vested in the Superior Lessor. If any act or omission by Landlord
would give Tenant the right, immediately or after lapse of time, to cancel or
terminate this Lease or to claim a partial or total eviction, Tenant will not
exercise any such right until: (i) it has given written notice of such act or
omission to each Superior Mortgagee and each Superior Lessor, whose name and
address shall have previously been furnished to Tenant, by delivering notice of
such act or omission addressed to each such party at its last address so
furnished; and (ii) a reasonable period for remedying such act or omission shall
have elapsed following such giving of notice and following the time when such
Superior Mortgagee or Superior Lessor shall have become entitled under such
Superior Mortgage or Superior Lease, as the case may be, to remedy the same
(which shall in no event be less than the period to which Landlord would be
entitled under this Lease to effect such remedy) provided such Superior
Mortgagee or Superior Lessor shall, with reasonable diligence, give Tenant
notice of intention to, and commence and continue to, remedy such act or
omission or to cause the same to be remedied.

     27. ESTOPPEL CERTIFICATES. Tenant shall, without charge, at any time and
from time to time, within ten (10) days after receipt of request therefor by
Landlord, execute, acknowledge and deliver to Landlord a written estoppel
certificate, in substantially the form of SCHEDULE D attached hereto, certifying
to Landlord, Landlord’s Mortgagee(s), any purchaser of Landlord’s interest in
the Building, or any other person designated by Landlord, as of the date of such
estoppel

28



--------------------------------------------------------------------------------



 



certificate, among other things, the following: (a) whether Tenant is in
possession of the Premises; (b) whether this Lease is in full force and effect;
(c) whether there have been any amendments to this Lease, and if so, specifying
such amendments; (d) whether there are then existing any set-offs or defenses
against the enforcement of any rights hereunder, and if so, specifying such
matters in detail; (e) the dates, if any, to which any Rent or other charges
have been paid in advance and the amount of any Security Deposit held by
Landlord; (f) that Tenant has no knowledge of any then existing defaults of
Landlord under this Lease, or if there are such defaults, specifying them in
detail; (g) that Tenant has no knowledge of any event having occurred that
authorizes the termination of the Lease by Tenant, or if such event has
occurred, specifying it in detail; (h) the address to which notices to Tenant
under this Lease should be sent. Any such certificate may be relied upon by the
person or entity to whom it is directed or by any other person or entity who
could reasonably be expected to rely on it in the normal course of business; and
(i) the Commencement Date of the Lease and the termination date of the Term.

     28. BROKERS, COMMISSIONS, ETC. Landlord and Tenant recognize the Brokers
identified in Section 1.4 of this Lease, and Landlord agrees to pay to the
Brokers the commissions and fees to which Brokers are entitled pursuant to
agreements between Landlord and Brokers. Landlord and Tenant acknowledge,
represent and warrant each to the other that, except as aforesaid, no broker or
real estate agent brought about or was involved in the making of this Lease and
that no brokerage fee or commission is due to any other party as a result of the
execution of this Lease. Each of the parties hereto agrees to indemnify and hold
harmless the other against any claim by any broker, agent or finder based upon
the execution of this Lease and predicated upon a breach of the above
representation and warranty.

     29. RECORDATION. Neither Landlord nor Tenant shall record this Lease, any
amendment to this Lease or any other memorandum of this Lease without the prior
written consent of the other party, which consent may be withheld in the sole
discretion of either party, and, in the event such consent is given, the party
requesting such consent and recording shall pay all transfer taxes, recording
fees and other charges in connection with such recording. Notwithstanding the
foregoing, Tenant covenants that if the recordation of this Lease shall be
required by any valid governmental order, or if any governmental authority
having jurisdiction shall assess and be entitled to collect transfer taxes or
recordation taxes, or both such taxes on this Lease, then Tenant shall execute
such acknowledgments as may be necessary to effect such recordation.

     30. RENEWAL OPTION. Tenant shall be entitled to renew this Lease for one
(1) additional term of five (5) years, commencing immediately following the
expiration of the original Term, on the same terms and conditions of this Lease,
with the following conditions:

          30.1. Each of the following conditions must apply both at the time
Tenant exercises the renewal right as well as at the renewal term commencement
date: (i) the Lease must be in full force and effect and Tenant must be in
possession of the Premises and paying Rent hereunder and (ii) no Event of
Default shall exist.

          30.2. Tenant will give written notification to Landlord not less than
nine (9) full calendar months prior to the scheduled termination date of the
Term of its intention to elect to renew this Lease. Promptly following receipt
of Tenant’s notification of intent, Landlord shall send Tenant a notice
specifying Landlord’s proposed Basic Rent rate for the Premises (the “Offer
Rate”), as determined by the Landlord with reference to the then “Fair Market
Rent”. “Fair Market Rent” shall mean the rental rates (including annual
adjustments during the renewal term) and other reasonable terms (including the
applicable base years for Operating Costs and Taxes and any rent abatement or
other concessions which may then be available) that a willing, comparable,
renewal tenant with a renewal right at fair market would pay and accept and a
willing, comparable landlord of a comparable office building (size, age,
location and quality) would accept at arm’s length.

          30.3. Tenant shall have thirty (30) days following receipt of
Landlord’s notice to inform Landlord whether it will accept a renewal of the
Lease at a Basic Rent equal to the Offer Rate; provided, however, that if the
parties are unable to come to agreement as to the applicable Basic Rent rate,
regardless of reason, within such thirty (30) days period, Tenant may, within
such thirty (30) day period rescind, by written notice to Landlord, Tenant’s
notification of its intention to renew this Lease. If Tenant fails to properly
rescind its notification of its intention to renew this Lease as provided in the
immediately preceding sentence, then it is understood and agreed that the Basic
Rent rate for the first Rental Year of the renewal term in question shall be the
then “Fair Market Rent” as determined by a three broker appraisal method in
accordance with the following procedure. Within fifteen (15) days following the
date of Tenant’s notice rejecting Landlord’s proposed Offer Rate, Tenant and
Landlord shall each select an appraiser, and the two appraisers then chosen
shall select a third appraiser within ten (10) days following the identification
of the parties’ respective choices of appraisers. In the event the two
appraisers fail to timely appoint the third appraiser, such third appraiser
shall be selected by the regional director of the

29



--------------------------------------------------------------------------------



 



chapter of the American Arbitration Association with jurisdiction over disputes
arising in Baltimore, Maryland or his or her designee (the “Director”). In the
event of a failure, refusal or inability of any appraiser to act, a new
appraiser shall be designated in his stead by the two other appraisers, or if
they fail to do so within five (5) days after such failure, refusal or
inability, by the Director.

          30.4. Each appraiser shall be a licensed real estate broker in the
State of Maryland (which may include licensed sales persons) who (i) shall have
not less than eight (8) years experience in the field of commercial office space
leasing in the Baltimore/Washington corridor, and (ii) shall not be then engaged
by, or have been engaged within the preceding three (3) years by, either
Landlord or Tenant. In addition, no such appraiser shall be an affiliate of any
party hereto or shall have any direct or indirect financial or other business
interest in any party hereto or any affiliate of any party hereto, or the
Buildings. No party hereto, nor any affiliate of any party, shall have any
interest in any appraiser.

          30.5. The three appraisers so chosen shall be instructed to produce
written appraisals of the Fair Market Rent for the Premises, for the renewal
term, within thirty (30) days following the date of selection of third appraiser
and his acceptance of his task. Each appraiser shall make an independent
appraisal of the Fair Market Rent, and the Fair Market Rent shall be the mean
average of the two closest valuations of the three appraisers (unless the mean
and the median of the three appraisals are equal, in which case the average or
mean of the three appraisals shall be the Fair Market Rent). The valuation of
the Fair Market Rent thus obtained shall be binding on Landlord and Tenant,
subject to the terms of the second sentence of Section 30.3.

          30.6. Landlord and Tenant shall each pay the cost of the appraiser
designated by them and shall divide equally the cost of the third appraiser.

          30.7. If Tenant elects to lease the Premises for the renewal term
above set forth pursuant to the renewal right granted in this Section then
Tenant shall execute a Lease Amendment extending the Term and confirming the new
Basic Rent within thirty (30) days of receipt of an instrument of amendment from
Landlord.

          30.8. Time shall be of the essence with respect to each of the
provisions of this Section; if Tenant fails or refuses to provide notices or to
take action as provided in this Section within the times herein set forth then
the renewal right and option herein granted shall lapse and terminate.

          30.9. Following commencement of the renewal term or as soon thereafter
as is practicable under all the circumstances, Landlord shall cause the Premises
to be painted, at Landlord’s cost and expense. One coat of interior eggshell
finish latex paint of good quality shall be applied to walls of the interior of
the Premises which are currently painted; and one coat of latex semi-gloss
enamel paint of good quality shall be applied to corresponding interior trim
areas which are currently painted.

          30.10. No additional rights or options to renew shall be deemed to be
granted.

          30.11. The provisions of this Section shall not be applicable to any
sublessee or all or any part of the Premises from Tenant; nor shall these
provisions be applicable to any assignee of Tenant’s interest in less than the
whole of Landlord’s interest in this Lease or the Premises if Tenant shall have
previously assigned part but not all of its interest in this Lease and the
Premises to one assignee, or if it shall have assigned all or different parts of
its inherent in the Lease and the Premises to more than one assignee.

     31. RIGHT OF FIRST OFFER WITH RESPECT TO ADDITIONAL LEASEHOLD SPACE.

          31.1 During the Term of this Lease (the “Offer Period”), Tenant shall
have a continuing right of first offer (the “Right of First Offer”) to lease
premises on the second floor of the Building (the “Offer Space”), such that if,
during the Offer Period, the Offer Space has or will “become available” for
leasing by the Landlord, then Landlord shall not lease the Offer Space to any
other party unless the Offer Space has first been offered to and rejected (or
deemed rejected) by Tenant. For purposes of this Section, Offer Space shall be
deemed to “become available”, or to be “Available Offer Space”, when (i) the
lease or leases respecting the Offer Space, and in effect as of the Commencement
Date of this Lease, expires or is otherwise terminated or (ii) when, following
the Commencement Date of this Lease, Landlord otherwise determines to actively
market such Offer Space for lease. Offer Space shall not be deemed to “become
available”, or to be deemed “Available Offer Space”

30



--------------------------------------------------------------------------------



 



if, during the Offer Term, such space is (i) assigned or subleased by the
then-current tenant of the space; or (ii) re-let by the then-current tenant of
the space by renewal, extension, or renegotiation.

          31.2 Consistent with the preceding Section, Landlord shall not lease
any Available Offer Space to another party unless and until Landlord has first
offered the Available Offer Space to Tenant by written notice (the “First Offer
Leasing Notice”). The First Offer Leasing Notice shall contain the following:
(i) a description of the square footage and location of the Available Offer
Space; (ii) the date on which the Landlord expects and proposes that the
Available Offer Space be delivered to Tenant for incorporation into the Lease
(the “Offer Space Commencement Date”); (iii) the proposed increase in Rent (as
proposed in good faith) and Tenant’s Proportionate Share. Tenant shall have
fifteen (15) days following the date of Landlord’s First Offer Leasing Notice
within which to accept or reject the terms contained therein; and Tenant shall
be deemed to have rejected the same unless within such fifteen (15) day period
Tenant shall have delivered to Landlord Tenant’s unconditional written
acceptance of the terms thereof.

          31.3 All of the following conditions must apply both at the time
Tenant exercises the Right of First Offer as well as at the Offer Space
Commencement Date: (i) the Lease must be in full force and effect and Tenant
must be in possession of the Premises and paying Rent hereunder; and (ii) no
Event of Default shall exist.

          31.4 If Tenant rejects or is deemed to have rejected the terms of
Landlord’s First Offer Leasing Notice then Tenant’s Right of First Offer as to
such Offer Space shall thereafter irrevocably lapse and terminate, and Landlord
shall thereafter be free to lease the Offer Space therein described to any
third-party at any time without regard to the restrictions in this Section and
on whatever terms and conditions Landlord may decide in its sole discretion.

          31.5 If Tenant delivers to Landlord a timely notice of acceptance of
the terms contained in Landlord’s First Offer Notice, and Landlord determines
that all of the other conditions described above are satisfied, then, as of the
Offer Space Commencement Date, the Available Offer Space described in Landlord’s
First Offer Notice shall be deemed added to the Premises and subject to the
terms and conditions in the Lease, with the exception of those Lease
modifications hereinafter set forth or otherwise as agreed to by Landlord and
Tenant. Within fifteen (15) days following Landlord’s receipt of Tenant’s notice
of acceptance Landlord shall present to Tenant, and Tenant shall execute and
re-deliver to Landlord, an amendment to Lease defining the Available Offer Space
to be added to the Premises, the Offer Space Commencement Date, the changes in
Rent and Tenant’s Proportionate Share, and other relevant matters. The Available
Offer Space subject to such amendment shall be leased to Tenant for a rental
rate equal to the then fair market rent for comparable leasehold office space in
Columbia, Maryland, but in no event shall the rental rate for the Available
Offer Space be less than the Basic Rent rate then payable from Tenant for the
Premises. The Available Offer Space as accepted by Tenant shall be delivered to
Tenant on the Offer Space Commencement Date in clean condition, free of tenants
or other occupants, and in its then “as is” condition, except as otherwise
agreed by Landlord and Tenant.

          31.6 The failure of Tenant to take action in any manner or time
periods set forth above or the commission by Tenant of an Event of Default under
the Lease shall render this Right of First Offer null and void and of no further
force or effect. This Right of First Offer is personal to the Tenant and, unless
Landlord shall otherwise specifically agree in writing, shall automatically
lapse and terminate upon the occurrence of an assignment of the Tenant’s
interest in the Lease or a sublet of all or part of Premises.

     32. OPTION TO TERMINATE. Tenant shall have the option to terminate this
Lease in its entirety, on a one-time basis, effective June 30, 2010 (the “Lease
Termination Date”), but only upon the satisfaction of all of the following
conditions:

          32.1 Tenant must give Landlord written notice of its intention to
terminate not later than July 1, 2009.

          32.2 Tenant must be paying Rent, and all Rent and obligations due
through the Lease Termination Date shall continue to be paid and performed by
Tenant to Landlord, and no Event of Default shall exist under the Lease, either
as of the date of Tenant’s notice of election to terminate or thereafter, for
the remainder of the Term.

          32.3 Tenant shall also reimburse Landlord for (i) the unamortized cost
(on a straight-line basis) of all Broker’s commission paid by Landlord in
connection with this Lease, plus (ii) the unamortized cost of all Tenant
Improvements paid for by Landlord with respect to the Lease; such unamortized
cost shall be calculated based upon an

31



--------------------------------------------------------------------------------



 



assumed amortization of all such costs over an eight (8) year period, at six
percent (6%), plus (iii) the unamortized portion of the rent abated hereunder;
and such sum, which shall either be set forth on SCHEDULE F which shall be
attached hereto once the pricing for the Tenant Improvements has been completed
or shall be set forth in a separate writing between Landlord and Tenant, shall
be paid in full not later than the Lease Termination Date.

          32.4 The Premises shall be surrendered on the Lease Termination Date
in the same condition as when received, Permitted Alterations, normal wear and
tear and other obligations of the Landlord pursuant to this Lease excepted.

          32.5 Tenant’s breach of, or other lapse of failure of, any of the
foregoing conditions of this Section shall render this lease termination option
ineffective and shall void any notice of termination previously made by Tenant.

          32.6. The provisions of this Section shall not be applicable to any
sublessee of all or any part of the Premises from Tenant; nor shall these
provisions be applicable to any assignee of Tenant’s interest in less than the
whole of Tenant’s interest in this Lease or the Premises if Tenant shall have
previously assigned part but not all of its interest in this Lease and the
Premises to one assignee, or if it shall have assigned all or different parts of
its interest in the Lease and the Premises to more than one assignee.

     33. SATELLITE DISH AND ANTENNA. During the Term of this Lease, and so long
as Tenant is in possession of the Premises and no Event of Default exists,
Tenant shall be permitted to have access to the roof of the Building in order to
install and maintain thereon one or more satellite dishes and/or antennae,
together with the right to install and maintain related cabling between such
devices and the Premises (all, collectively, the “Communications Equipment”),
upon the following terms and conditions:

          33.1. All such installations shall be for the exclusive use of Tenant,
solely for the transmission and reception of signals in the conduct of its
business operations at the Premises for the Permitted Use. Under no
circumstances whatsoever shall Tenant sell, rent, assign, sublet, license or
otherwise share the Communications Equipment with or to any other person or
entity, except to the extent actually and reasonably necessary to permit Tenant
to conduct its business at the Premises for the Permitted Use.

          33.2. Tenant will not make any installation of Communications
Equipment on or in the Building until Tenant shall have caused complete and
detailed plans and specifications therefor to have been prepared, at Tenant’s
expense, by an architect, engineer, or other duly qualified person, shall have
submitted same to Landlord for review by Landlord and Landlord’s architects and
engineers, and shall have obtained Landlord’s written approval thereof, such
approval not to be unreasonably withheld, conditioned or delayed.

          33.3. Without in any way limiting the exercise of Landlord’s
discretion in reviewing and approving Tenant’s request, no Communications
Equipment shall be permitted to be installed if the same: (i) exceeds 6 feet in
height above the surface of the Building roof, (ii) weighs more than 300 pounds,
(iii) in the reasonable opinion of Landlord or Landlord’s architect or engineer,
requires the installation of structural reinforcements to the Building, (iv) in
the reasonable opinion of Landlord or Landlord’s architect or engineer, is
likely to interfere with existing Building systems or with the transmission or
reception of radio signals by existing antennae on or in the Building or on or
in adjacent properties; or (v) is otherwise architecturally or aesthetically
incompatible with the Building due to the proposed Communications Equipment’s
design, height, bulk, shape, color scheme, finish, configuration, appearance,
materials or proposed location.

          33.4. Tenant shall obtain and exhibit to Landlord at Landlord’s
request copies of all requisite approvals and licenses with respect to the
Communications Equipment, including, to the extent required, FCC approvals for
transmitting equipment, local zoning and regulatory approval, building permits,
and any architectural approvals required under restrictive covenants applicable
to the Building and the Property. Landlord’s approval of Tenant’s plans and
specifications for the Communications Equipment, if granted, shall not under any
circumstances be deemed to imply that the same comply with, or are permitted to
be installed under, any Federal, state or local laws or regulations, or private
covenants, conditions and restrictions.

          33.5. Any cabling to be installed from the roof-mounted Communications
Equipment to the Premises shall be shielded to prevent interference with other
Building cabling or communications systems, shall be properly identified and
labeled at every access point within the Building, shall be coated to comply
with all applicable fire and life

32



--------------------------------------------------------------------------------



 



safety codes, and shall be installed only through approved channeling and
communications closets or otherwise as approved by Landlord.

          33.6. If all required approvals, licenses and permits are granted as
provided above, then Tenant shall cause the work described in such plans and
specifications to be performed, at its expense, promptly, efficiently,
competently and in a good and workmanlike manner by duly qualified and licensed
persons or entities, without interference with or disruption to the operations
of tenants or other occupants of the Building or neighboring properties. All
such work shall comply strictly with the terms of Landlord’s approval, as well
as with all applicable codes, rules, regulations and ordinances and shall be
performed by Landlord’s designated roofing contractor or such other contractors
who are approved in advance by Landlord and who carry the insurance coverage
required to be carried by Tenant’s contractors as provided elsewhere in the
Lease.

          33.7. If Tenant is permitted to install the Communications Equipment
following Landlord’s approval, then Tenant shall notify Landlord of the date on
which work is scheduled to begin and shall arrange for periodic inspections by
Landlord of the job progress to insure compliance with the approved plans and
specifications at no additional charge to Tenant. Landlord shall also have the
right at any time before, during, or after the construction to require Tenant to
furnish further reasonable assurances against mechanics’ liens including, but
not limited to, releases of liens signed by all contractors, subcontractors, and
suppliers, and affidavits executed by Tenant, Tenant’s contractor, or architect,
that all charges for labor and materials have been paid. Tenant shall promptly
pay or bond off any lien filed against the Premises, the Building or the
Property for any construction performed by or on behalf of Tenant.

          33.8. From time to time during the Term, and only upon such reasonable
prior notice and under such supervision as Landlord shall deem necessary or
desirable to protect its interests, Tenant shall be permitted access to the roof
and Common Facilities, as well as to interior Building systems areas, for the
purpose of performing necessary maintenance and repairs to the Communications
Equipment. Any substantial modification, alteration, substitution or addition to
the Communications Equipment shall be subject to the approval provisions
contained in the preceding paragraphs of this Section.

          33.9. All Communications Equipment installed by or for Tenant shall be
removed from the Building upon the termination of this Lease unless Landlord and
Tenant otherwise agree. If Communications Equipment is to be removed at the
termination of this Lease (it being agreed however that Tenant shall not be
required to remove cabling or wiring installed in connection with the
Communications Equipment), then Tenant hereby agrees to cause the same to be
removed and to repair all damage caused by such removal at its sole cost and
expense. If Tenant is required to perform such removal and fails to remove the
same, then Landlord may cause them to be removed at Tenant’s expense, and Tenant
hereby agrees to reimburse Landlord for the cost of such removal, together with
all and any damages which Landlord may suffer and sustain by reason of Tenant’s
failure to remove the same. Tenant’s obligations to observe and perform the
covenants set forth in this Subsection shall survive the expiration or earlier
termination of this Lease.

          33.10. Tenant agrees to pay Landlord, upon written demand, as
Additional Rent, all costs incurred by Landlord (but not exceeding $500) in
connection with any actual or proposed installation of Communications Equipment,
including, without limitation, the costs of investigations by Landlord and
Landlord’s architects and engineers and other design professionals as to the
acceptability of a proposed installation of Communications Equipment. Tenant
acknowledges and agrees that the costs and expenses imposed and agreed to be
paid by Tenant under this Subsection are agreed to be paid in consideration of
the Landlord’s processing of the Tenant’s request, and that they are not
intended as consideration for the consent to installation of Communications
Equipment. Payment of such fees and costs shall under no circumstances obligate
the Landlord to consent to any requested installation.

     34. MISCELLANEOUS.

          34.1. Separability. If any term or provision of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

33



--------------------------------------------------------------------------------



 



          34.2. Applicable Law. This Lease shall be given effect and construed
by application of the laws of the State of Maryland, and any action or
proceeding arising hereunder shall be brought in the courts of the State of
Maryland.

          34.3. Authority. Tenant represents and warrants that Tenant is duly
organized and validly existing as an entity in the State noted in this Lease,
that this Lease has been authorized by all necessary parties, is validly
executed by an authorized officer or agent of Tenant and is binding upon and
enforceable against Tenant in accordance with its terms.

          34.4. No Discrimination. Landlord requires the Building to be operated
in such a manner so that all tenants and their customers, employees, licensees
and invitees shall have an equal opportunity to obtain all the goods, services,
accommodations, advantages, facilities and privileges of the Building without
discrimination because of the race, creed, color, sex, age, national origin or
ancestry. Tenant agrees not to discriminate in the conduct and operation of its
business in the Premises against any person or group of persons because of the
race, religion, color, sex, age, national origin or ancestry of such person or
group of persons.

          34.5. Integration of Agreements. This writing is intended by the
parties as a final expression of their agreement and is a complete and exclusive
statement of its terms, and all negotiations, considerations and representations
between the parties hereto are incorporated herein. No course of prior dealings
between the parties or their agents shall be relevant or admissible to
supplement, explain, or vary any of the terms of this Lease. Acceptance of, or
acquiescence to, a course of performance rendered under this Lease or any prior
agreement between the parties or their agents shall not be relevant or
admissible to determine the meaning of any of the terms or covenants of this
Lease. Other than as specifically set forth in this Lease, no representations,
understandings or agreements have been made or relied upon in the making of this
Lease. This Lease can only be modified by a writing signed by each of the
parties hereto.

          34.6. Third Party Beneficiary. Nothing contained in this Lease shall
be construed so as to confer upon any other party the rights of a third party
beneficiary.

          34.7. Captions; Gender. The captions used in this Lease are for
convenience only and do not in any way limit or amplify the terms and provisions
hereof. As used in this Lease and where the context so requires, the singular
shall be deemed in include the plural and the masculine shall be deemed to
include the feminine and neuter, and vice-versa.

          34.8. Successors and Assigns. The terms, provisions and covenants
contained in this Lease shall apply to, inure to the benefit of, and be binding
upon the parties hereto and their respective heirs, personal representatives,
successors and permitted assigns.

          34.9. WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY EXPRESSLY WAIVE
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER PARTY ON ANY AND EVERY MATTER, DIRECTLY OR
INDIRECTLY ARISING OUT OF OR WITH RESPECT TO THIS LEASE, INCLUDING, WITHOUT
LIMITATION, THE RELATION OF LANDLORD AND TENANT, THE USE AND OCCUPANCY BY TENANT
OF THE PREMISES, ANY STATUTORY REMEDY AND/OR CLAIM OF INJURY OR DAMAGE REGARDING
THIS LEASE. THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS
AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST
PARTIES OTHER THAN LANDLORD OR TENANT. LANDLORD AND TENANT MAKE THIS WAIVER
KNOWINGLY, WILLINGLY AND VOLUNTARILY. EACH PARTY REPRESENTS THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS MUTUAL WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. IF LANDLORD COMMENCES ANY PROCEEDINGS FOR THE NON-PAYMENT OF RENT,
TENANT WILL NOT INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR DESCRIPTION IN
ANY SUCH PROCEEDING OTHER THAN MANDATORY COUNTERCLAIMS. THIS SHALL NOT, HOWEVER,
BE CONSTRUED AS A WAIVER OF TENANT’S RIGHT TO ASSERT SUCH CLAIMS IN ANY SEPARATE
ACTION OR ACTIONS BROUGHT BY TENANT.

          34.10. Joint and Several Liability. In the event that two (2) or more
parties shall sign this Lease as Tenant, the liability of each such party to pay
all Rent due hereunder and perform all the other covenants of this Lease shall
be joint and several.

34



--------------------------------------------------------------------------------



 



          34.11. Notices. All notices required or permitted to be given
hereunder shall be in writing and shall be deemed given when actually received
or receipt is refused. Any notice given by fax shall be promptly sent by first
class mail, postage prepaid, or by nationally recognized overnight courier as
well. All notices to be sent to the Tenant or Landlord shall be sent care of the
Tenant’s Notice Address or Landlord Notice Address, as applicable, or to the fax
number for Tenant or Landlord given in this Lease or in any other notice that
either party may subsequently designate by notice to the other party pursuant
hereto. Either party may, at any time, in the manner set forth for giving
notices to the other, set forth a different address to which notices to it shall
be delivered or sent.

          34.12. Effective Date of this Lease. Unless otherwise expressly
provided, all terms, conditions and covenants by Tenant contained in this Lease
shall be effective as of the date hereof in accordance with the terms of this
Lease.

          34.13. Mortgagee’s Performance. Tenant shall accept performance of any
of Landlord’s obligations hereunder by any Mortgagee relating to the financing
of the Property.

          34.14. Mortgagee’s Liability. No Mortgagee relating to the financing
of the Property not in possession of the Premises or the Building shall have any
liability whatsoever hereunder.

          34.15. Schedules. Each writing or plat referred to herein as being
attached hereto as a schedule or otherwise designated herein as a schedule
hereto is hereby made a part hereof, with the same full force and effect as if
such writing or plat were set forth in the body of this Lease.

          34.16. Amendment. This Lease may be amended by and only by an
instrument executed and delivered by each party hereto. No amendments of this
Lease entered into by Landlord and Tenant, as aforesaid, shall impair or
otherwise affect the obligations of any guarantor of Tenant’s obligations
hereunder, all of which obligations shall remain in full force and effect and
pertain equally to any such amendments, with the same full force and effect as
if the substance of such amendments was set forth in the body of this Lease.

          34.17. Effect of Delivery. Because the Premises are on the open market
and are presently being shown, this Lease should be treated as an offer, with
the Premises being subject to prior leases and such offer is subject to
withdrawal or non-acceptance by Landlord or to other use of the Premises without
notice. This Lease shall not be valid or binding unless and until accepted by
Landlord in writing and a fully executed copy is delivered to both parties
hereto.

          34.18. No Joint Venture. Any intention to create a joint venture or
partnership relationship between the parties hereto is hereby expressly
disclaimed.

          34.19. Zoning and License Approvals. Anything herein elsewhere
contained to the contrary, this Lease and all the terms, covenants and
conditions hereof are in all respects subject and subordinate to all zoning
restrictions affecting the Premises, and the Building in which they are located,
and the Tenant agrees to be bound by such restrictions. The Landlord further
does not warrant that any license or licenses, permit or permits, which may be
required for business to be conducted by the Tenant on the Premises will be
granted, or, if granted, will be continued in effect or renewed, and any failure
to have obtained such license or licenses, permit or permits, or any revocation
thereof or failure to renew the same shall not release the Tenant from its
obligations under this Lease.

          34.20. Force Majeure. If Landlord is delayed or hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lock outs, labor troubles, inability to procure materials, failure of
power, restrictive governmental laws and regulations, riots, insurrection, war,
Unavoidable Delays or other reason of a like nature, not the fault of the
Landlord, in performing work or doing acts required under the terms of this
Lease, then performance of such act shall be excused for the period of the delay
and the period for performance of an such acts shall be extended for a period
equivalent to the period of such delay.

          34.21. Landlord’s Waiver. Landlord shall, upon request by Tenant,
execute such waivers of Landlord’s lien as Tenant may reasonably require with
respect to Tenant’s Personal Property in the Premises, on the applicable
lender’s standard form, subject to such reasonable comments and changes and
Landlord may request.

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have executed this Lease under their
respective seals as of the day and year first above written.

              WITNESS OR ATTEST:   LANDLORD:
 
                CRESTPOINTE III, LLC, a Maryland limited liability company
 
           
/s/ Suzanne F. Cotton
  By:   /s/ James Abrams   (seal)
 
           

      James Abrams, Manager    
 
            WITNESS OR ATTEST:   TENANT:
 
                COSTAR REALTY INFORMATION, INC, a Delaware corporation
 
           
/s/ Martha E. Sichol
  By:   /s/ Frank Carchedi   (seal)
 
           

Acknowledgement

(TENANT CORPORATE/PARTNERSHIP ACKNOWLEDGMENT)

STATE OF __________, COUNTY OF ______________, TO WIT:

     I HEREBY CERTIFY that on this ___day of ___, 2005, before me, the
undersigned authority, personally appeared ___, and such person made
acknowledgement to be the ___of COSTAR REALTY INFORMATION, INC., a Delaware
corporation, the within named Tenant, and that such person, as such officer or
official, being authorized so to do, executed the foregoing instrument for the
purposes therein contained, by signing the name of the Tenant as such officer or
official.

     WITNESS my hand and official seal.

              /s/ Georgeanne Murrell           Notary Public     My Commission
Expires:

       

36